Exhibit 18
            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS
                      EASTERN DIVISION


SDAHRIE HOWARD, ET AL.,                 Case No. 17 C 8146
                                        Judge Matthew F. Kennelly
                                        Magistrate Judge Sidney I. Schenkier
           Plaintiffs,

     V.

COOK COUNTY SHERIFF’S OFFICE, ET AL.,

           Defendants.


          EXPERT REPORT OF JEANNE S. WOODFORD
                                                   TABLE OF CONTENTS

I.     Expert Statement.................................................................................................................... 1

II.    Introduction ........................................................................................................................... 1

        A. Engagement .................................................................................................................... 1

        B. Professional Experience and Qualifications ................................................................... 1

III.   Documents Reviewed ........................................................................................................... 3

IV.    Summary of Opinions and Basis for Opinion....................................................................... 3

V.     Detailed Bases for Opinions ................................................................................................. 5

        A. The Cook County Jail Has an Excessively Large Number of Reported Incidents of
           Masturbation and Indecent Exposure ............................................................................. 5

        B. Incidents of Masturbation and Indecent Exposure Are Severely Underreported,
           Making the Problem Far Worse than the Number of Reported Incidents Indicate ........ 8

        C. Inmates Frequently Engage in Sexual Offenses Other than Masturbation and Indecent
           Exposure, Which Are Rarely Reported ........................................................................ 12

        D. An Unreasonably Large Number of Incident Reports of Masturbation and Indecent
           Exposure Do Not Result in Guilty Determinations at Least Partly Because of Practices
           in Violation of the Jail’s Stated Policies, the Standards of the American Correctional
           Association, and Practices of Other Institutions .......................................................... 15

            1. Staff Are Not Adequately Trained in Writing Reports or In Dealing with Sexual
               Harassment ............................................................................................................... 17

            2. The Disciplinary Hearing Process Is Seriously Flawed ........................................... 19

            3. The CCSO Fails to Involve Staff in Devising Appropriate Sanctions for Inmates...21

            4. The Jail Fails to Impose Effective Sanctions on Inmates Who Commit Multiple Acts
               of Masturbation or Indecent Exposure................................................................... ..22
            5. CCSO Fails to Enforce the Sanctions that Are Imposed .......................................... 25
          6. Defendants Have Not Placed Experienced Professionals at the Helm of the
             Disciplinary System ................................................................................................. 25

      E. CCSO Does Not Adequately Inform Inmates of Expectations .................................... 26

      F. Detainees Are Not Properly Dressed ............................................................................ 28

      G. Facility Design Flaws and the Lack of an Adequate Alarm System Put Women
         Employees Unnecessarily At Risk. .............................................................................. 30

VI.   CONCLUSION .................................................................................................................. 34
                       EXPERT REPORT OF JEANNE S. WOODFORD


I. Expert Statement

       1.        I am competent to testify to the matters herein and unless otherwise indicated I
make this declaration based upon my personal knowledge, skill, experience, training, research
and education.
II. Introduction

       A. Engagement

       2.        I have been retained as an expert witness for Plaintiffs Sdahrie Howard, et al, in
the matter of Sdahrie Howard, et al. v. Cook County Sheriff’s Office, et al., in the United States
District Court for the Northern District of Illinois Eastern Division.
       3.        To support the Plaintiffs’ motion to certify the case as a class action, I have been
asked to offer opinions regarding measures taken by the Cook County Sheriff’s Office related to
inmate sexual harassment directed at women working at the Cook County Jail and, specifically,
whether such measures were consistent with best correctional practices or adequate to address
that harassment. I have also been asked to opine on injunctive relief measures that would be
effective in curtailing inmate sexual harassment.
       B. Professional Experience and Qualifications

       4.        I received my B.A. from Sonoma State University in 1978. Since that time, I have
experience working at all levels of California correctional facilities. In 1978, I became a
correctional officer at San Quentin State Prison. I worked for the California Department of
Corrections and Rehabilitation for the next 27 years in various custodial and management
positions, including Correctional Counselor, Program Administrator, Captain, Litigation
Coordinator, Associate Warden, Chief Deputy Warden and finally Warden of San Quentin in
1999. I served as Warden from 1999 through 2004.
       5.        In March 2004, Governor Schwarzenegger appointed me as the Director of what
was then the California Department of Corrections (“CDC”). As the Director, I worked with the
Secretary of the Agency to add Rehabilitation to the mission of the CDC. On July 1, 2005, the
California Department of Corrections was reorganized and renamed the California Department
of Corrections and Rehabilitation (“CDCR”). In July 2005, Governor Schwarzenegger appointed
me to the position of Undersecretary for the CDCR. I also served as Acting Secretary of the
CDCR for a short time.
       6.      In both my positions as Undersecretary and Acting Secretary, I served as the
Chair of the Prison Industry Board. I also led efforts to address conditions of confinement for
inmates to include overcrowding, health care and mental health care. I advocated for the
expansion of the visiting program for the incarcerated and their families. I also started the gender
responsive commission to create policies and appropriate programs for women incarcerated in
the CDC. I retired from the CDCR in July 2006.
       7.      From November 2006 until May 2008, I was the Chief Adult Probation Officer
for the City and County of San Francisco. In that position, my responsibilities included the
administration of the Adult Probation Department, formulating polices and plans for the
rehabilitation of adult probationers, managing the budgetary and fiscal activities and services of
the organization, working with other agencies to improve services for individuals on adult
probation, directing the preparation, approval, review and maintenance of records and reports,
and cooperating with various social service agencies, law enforcement bodies and interested
groups regarding crime prevention programs and services.
       8.      I served as the Executive Director of Death Penalty Focus, a non‐profit
organization devoted to the abolition of the death penalty from April 2011 until May 2013. I also
served as a Senior Fellow at the Chief Justice Earl Warren Institute on Law and Social Policy,
University of California, Berkeley School of Law as a criminal justice expert. I worked on
several criminal justice projects for the institute and provided direction and assistance to student
interns engaged in criminal justice policy development. I have been involved in the evaluations
and needs studies for federal, state and local correctional facilities including jail needs studies for
the Placer County Jail and for the cities of Kirkland and Bellevue, Washington. I also
participated in investigations for various civil rights complaints filed by ICE detainees confined
in a county correctional facility in Pinal County, Arizona in 2011. From 2007 through 2010, I
was a member of a task force on the American Bar Association (ABA) Criminal Justice
Standards on the Treatment of Prisoners.
       9.      In the past 10 years, I have spoken at more than 60 meetings and conferences
regarding correctional issues, and I have testified before the California State Legislature and
Congress on at least 12 occasions. I have also taught courses regarding correctional policy in

                                                  2
California at Sonoma State University in 2009, 2010, and 2015 and through Stanford
University’s Continuing Studies program in 2011.
         10.      A complete description of my educational and employment background, my prior
publications, and the cases in which I have previously served as an expert witness is set forth in
my curriculum vitae, which is attached as Appendix A.
         11.      All of my positions with the CDCR involved working with prisoners, including
oversight of the inmate disciplinary process, inmate appeals process and classification of
inmates. I was responsible for the overall safety and security of the prison(s). I also had direct
and indirect oversight over custody staff and am experienced in handling staff misconduct,
investigations against staff, and disciplinary matters. I also have experience with policies and
procedures related to adult custody and security operations, auditing of prisons and
investigations of inmate misconduct. My opinions, as detailed below, are based upon my years
of correctional experience, my review of documents and transcripts of deposition testimony
provided to me, one on-site visit of Cook County Jail,1 my review of policies of other
correctional agencies, and research of criminal justice related topics.
III. Documents Reviewed
         12.      Refer to Appendix B for a list of documents and information that I reviewed and
considered in writing this expert report.

IV. Summary of Opinions and Basis for Opinion
         13.      I have been asked to provide expert opinions regarding the policies and practices
of the Cook County Sheriff’s Office (“CCSO”) as they relate to sexual harassment by inmates
confined in the Cook County Jail (“the jail”) of women working in the jail and the adjacent
George N. Leighton Criminal Courthouse (“the courthouse”). The women include those whom
CCSO employed as sworn and civilian personnel at the jail and courtroom deputies at the
courthouse and whom Cook County employed in positions with Cermak Health Services, the
provider of daily healthcare for detainees at the jail, at any time since April 23, 2015. My expert



1
          The tour of the Cook County Jail allowed me to draw several conclusions regarding the culture and climate
of the facility. It was disappointing to not be able to tour the facility with detainee movement and programs in full
operation. We entered many areas that, according to the Plaintiffs, would be full of detainees, and found few if any
inmates in the area. Most law libraries were closed and most classrooms were empty as examples of programs not
operating as normal. Despite the curtailment of programs, I was able to get a good feel for the jail.

                                                          3
opinions are prepared for consideration by the Court in support of the Plaintiffs’ motion for class
certification. I have three primary opinions:
       a.      Inmate sexual harassment of women working in all parts of the Cook County Jail
               and adjoining Leighton Courthouse has been pervasive and far greater than in
               other correctional institutions in the United States between 2014 (if not before)
               through April 2018. I haven’t seen enough data concerning the last eight months
               of 2018 to state with reasonable certainty whether the inmate sexual harassment
               continued in that year to be greater than other correctional institutions.
       b.      CCSO has failed to adopt, or failed timely to adopt, policies and practices related
               to inmate sexual harassment of women employees that have been shown to be
               effective in other correctional institutions in deterring or curtailing sexual
               harassment of women employees. Although certain practices have improved
               since the court entered a preliminary injunction at the end of November 2017, the
               policies and practices remain inadequate in many respects; and
       c.      The Court could order facility-wide injunctive relief measures that would be
               effective in deterring and curtailing inmate sexual harassment.
In addition, I have numerous secondary opinions described in detail in Section V below that
support the three primary opinions. These opinions concern Defendants’ policies and practices
in place during part or all the period from 2014 to present that diverged from the best practices in
other correctional institutions and that either facilitated inmates’ sexual harassment of female
employees or made it difficult for employees to address that harassment effectively.
       14.     The expert opinions set out in this report are based on my 30 plus years’
experience working in the field of Criminal Justice to include the California Department of
Corrections and Rehabilitation (CDCR). My diverse correctional experience includes working in
a variety of custody positions. As a Correctional Officer, I worked in inmate housing units,
inmate recreational areas, inmate dining room, the main kitchen, all inmate program and work
areas, the visiting room and wall and gun post of San Quentin State Prison. In other positions I
have held, I was inside the prison among the inmates on a routine basis to perform my duties. I
met with inmates in inmate/counselor meeting room offices, the health facility and inmate
medical and psychiatric patient rooms and medical office areas. It is worth noting that I worked
as a Correctional Officer during the early 1980’s when San Quentin housed high security level

                                                  4
IV inmates to include gang leaders and gang members as well as inmates serving Security
Housing Unit Sentences for violent behavior to include violence against staff.
       15.     The CDCR is the largest Correctional system in the United States currently
housing over 130,000 inmates in 34 prisons. The prisons range from level I to level IV inmates
and include death row inmates. The policies of the CDCR, like all correctional agencies, are
developed to provide for the safety and security of inmates, staff and the public.
V. Detailed Bases for Opinions
       A.      The Cook County Jail Has an Excessively Large Number of Reported
               Incidents of Masturbation and Indecent Exposure
       16.     The CCSO’s website describes the Jail as follows: The Cook County Jail is
operated by the Cook County Department of Corrections (CCDOC). At ninety-six acres and 8
city blocks, it is one of the largest single-site jails in the country. Approximately 100,000
individuals circulate through the jail annually. The majority of individuals who circulate through
the Jail annually are there for short stays. From April 2016 to April 2017, the most recent period
reported on the CCSO’s website, the average length of stay was 62 days. The daily Jail
population reportedly averages 6,100 inmates. (http://www.safetyand
justicechallenge.org/challenge-site/cook-county).
       17.     The Plaintiffs and the Defendants in this case appear to agree that the incidents of
sexual harassment—which include but are in no way limited to incidents of inmates indecently
exposing themselves, masturbating at staff, making sexual epithets, leering, gesturing, and
groping, and engaging in other sexual assaults—began to increase as early as 2012 and no later
than 2014. (Curry Depo. at 84-93, 232; Hobbs Depo. at 163-164; Howard Depo. at 88-89;
Plasencia Depo. at 134; Ranney Depo. at 161-162; Declarations of Anntionettea Montgomery,
Tanisha Cribbs, and Sybil Keys.) Deposition testimony of the named Plaintiffs and written
declarations obtained from women employed at the Jail report a noticeable increase of sexual
misconduct by inmates toward women beginning in 2012 or 2013 and continuing through 2017,
when the Court entered a preliminary injunction with measures directed at curtailing inmate
sexual harassment. The data I reviewed of incidents of indecent exposure and masturbation from
July 2015 to January 2018 (Bates No. 0084825) reflect that the conduct was pervasive, both in




                                                 5
terms of frequency and location. Defendants also produced an analysis (Bates No. 0145831)2
suggesting a noticeable increase of incidents of sexual misconduct, along with an increase in
violent and disruptive behavior of all types, beginning in 2015.3
        18.      The conclusions in this report will be based on the undisputed fact that the
incidents of sexual misconduct increased and became pervasive in the three to five years prior to
implementation of the Court’s preliminary injunction.
        19.      CCSO provided an analysis of disciplinary data from 1/1/2016 to 10/31/2017
(Bates No. 0145831) by location and number of incidents for the following offenses: indecent
exposure (code violation 210, subsequently raised to 323); masturbation (313); both indecent
exposure (210/323) and masturbation (313); and public indecency (UCR 1570). As described in
this subsection V.A, this analysis shows a staggering number of reported incidents of
masturbation and indecent exposure far beyond what should exist in a correctional institution
employing best practices. But as also described in subsections V.B and V.C, this represents only
part of the sexual harassment at the Jail. Harassment encompasses far more than masturbation
and indecent exposure, and all evidence suggests that many, probably most, incidents of
harassment are not reflected in the available incident reports.
        20.      CCSO’s internal analysis reported that over those 22 months 510 inmates were
issued disciplinary tickets for 881 incidents of sexual misconduct in the Jail, documented in
1,016 disciplinary reports. (One incident can result in multiple detainees receiving separate
disciplinary reports.) That is an average of 554 disciplinary reports a year. In addition, during
this same period, there were 205 documented incidents in the courthouse, by 159 detainees,
which resulted in 208 public indecency charges (UCR code 1570). 91 detainees were involved
in an incident both in the Cook County Department of Corrections and in the courthouse.
        21.      A Quality Control Report monitoring sexual misconduct incidents (codes 313 and
323) to ensure compliance with the preliminary injunction order issued by Judge Kennelly on

2
          This document has a “Draft” watermark. In my opinion it is appropriate to cite the document
notwithstanding the watermark for three reasons. First, I have not seen a final version of the document, in which
case I would cite to it. Second, I have not seen any document with information contradicting the data for which I am
citing the document. Third, Amar Patel, the director of CCSO’s Bureau of Information and Technology, testified (as
CCSO’s designee) about this document, identifying it as a “panel review” and describing how the Office of
Research created it and which data and documents were utilized. (Patel Depo. at 93-94, 104-111.)
3
         I understand that Defendants sometimes attribute the increase in reported incidents of masturbation and
indecent exposure to detainees who formed a group called Savage Life. However, the data I reviewed of sexual
misconduct incidents reported from July 2015 to January 2018 do not support the suggestion that sexual misconduct
was limited to a small number of detainees known as Savage Life.

                                                         6
November 28, 2017 and a directive issued by Chief Brad Curry on November 29, 2017 reflects
little abatement as of December 2017 with 44 incidents (528 projected over a year). In the first
four months of 2018 the average declined to 33 per month (393 projected over a year). (CCSO
Howard 0277874-75.)
       22.     As stated earlier, the number of incidents of reported sexual misconduct is
extremely high. To put this in perspective I reviewed the COMPSTAT Statistical Reports for
several prisons in California. I chose one level II, medium security prison, one level II/III prison,
two Level IV prisons and two level IV high security prisons. One of the Level IV High Security
Prisons I reviewed is Corcoran State Prison. One of the missions of this prison is the housing of
inmates who have been diagnosed with the mental condition of exhibitionist and in need of
treatment. In addition, Corcoran State Prison was selected to operate a two-year pilot program to
house repeat sexual misconduct offenders. These offenders have the choice of completing a
Security Housing Unit term or attending treatment at Corcoran State Prison. The COMPSTAT
reports include disciplinary data for 13 months October 2017 through Oct 2018. The following
table summarizes the data:


                             Avenal Calipatria Centinella Corcoran               High       Pelican
                                                                                 Desert       Bay
# Inmates                     3,880       3,788         3,532        3,143       3,498       1,670
Level                           II          IV         III, IV         IV          IV          IV
# Sexual Incidents with         8           22           17           132          46          26
Guilty Findings
Sexual Conduct                 .2%         .5%           .4%         3.9%         1.2%        1.4%
/Population/Year
Expired Charge %              1.4%        1.6%           .3%         5.5%         3.1%        3.2%

       23.     The best way of comparing the frequency of serious sexual misconduct (which in
California is described as indecent exposure and sexual disorderly conduct) at the Cook County
Jail and in the California prisons is in the line of the table for Sexual Conduct/Population/Year.
This divides the number of inmates found guilty of serious sexual misconduct by the prison
population and multiplies the quotient by 12/13 to reflect that it covers a 13-month period.
Putting aside Corcoran State Prison, which as mentioned above houses inmates diagnosed with
the mental condition of exhibitionism and inmates in a two-year pilot program to house repeat

                                                  7
sexual misconduct offenders, the highest percentage was 1.4%. The comparable figure for
reported incidents at Cook County is 9.7% (1,086 ÷ 6,100 x 12/22), about seven times greater.
Even if the 205 incidents in the Courthouse are ignored, the figure for Cook County is 7.9% (881
÷ 6,100 x 12/22). During the first four months of 2018, the average was still 6.4%, about 4 ½
times the California rate. The prevalence of reported sexual misconduct even far exceeds the
percentage at Corcoran, which has the mission of housing inmates likely to commit such
violations.4
       B.       Incidents of Masturbation and Indecent Exposure Are Severely
                Underreported, Making the Problem Far Worse than the Number of
                Reported Incidents Indicate
       24.      While the number of reported incidents of masturbation and indecent exposure at
the Jail is egregious compared to other correctional institutions, in my opinion the data provided
by the Defendants severely underrepresents the incidents of sexual misconduct and sexual
harassment by inmates for four reasons. First, non-uniform staff, which I understand constitute at
least 25% of the proposed class, are not allowed as a matter of policy to directly file incident
reports for sexual misconduct by inmates in the jail management system (CCOMS) as a result of
CCSO policy and technology limitations. For an incident report to be created in CCOMS, non-
uniform staff must locate a uniform staff member, report what occurred, and successfully request
that an incident report be written by the uniformed staff member. (Burroughs Depo. at 18, 101,
196-98; Declaration of Gabriela Henderson.) In addition, for the incident report to be submitted
and an inmate disciplinary ticket created, the reporting officer’s shift supervisor must sign off on
the report. (CCSO_Howard_0064470-74; CCSO_Howard_0001678.)
       25.      Non-uniform staff, which includes both civilian CCSO personnel (e.g. in Inmate
Services) and Cermak Health Services medical and mental health personnel, do not have access
to the jail management system to submit incident reports that will trigger the disciplinary
process. (Patel Depo. at 86-87, 102-104; Freeman Depo. at 116-117.) Instead, they are totally
dependent on uniform staff to submit incident and disciplinary reports in CCOMS. (Freeman
Depo. at 139-177.) Male officers sometimes discouraged non-uniform staff from having inmates
written up or pursuing criminal charges against inmates. (Freeman Depo. at 145-146, 178.)
Although civilian personnel can write memoranda to submit to Inmate Services supervisors or

4
       The significance of the last line in the table will be explained in Section V.D below.

                                                        8
report incidents of inmate misconduct in the hospital reporting system (EMERS), their memos
and EMERS reports are not recorded in the jail management system, do not initiate the
disciplinary process, and are not included in CCSO’s incident data. Only reports made by
uniform staff are maintained in the databases that CCSO uses to track incidents. (Patel Depo. at
14-37, 110-11, 144-145, 154-155.) As a final indignity, if civilian personnel cannot convince
uniform staff to submit an incident report, any indecent exposure or other assault against them
will not be investigated by CIID and hence will not be investigated for possible criminal
prosecution. (CCSO_HOWARD_0257494-0257506.)
       26.     In my opinion, this system of forcing non-uniform staff to locate uniform staff to
write incident reports is unreasonable and inappropriate. I know of no other jail or prison that
allows only uniform staff to write up an incident or document the inappropriate behavior of
inmates. It is my experience that all staff in other correctional systems have the ability to
document the behavior of inmates, both good and bad, in the same way uniformed staff are able
to. This type of civilian complaint system includes writing incidents for processing through the
disciplinary system.
       27.     The process for non-uniform personnel to make reports is time consuming,
burdensome and acts as a barrier to non-uniform staff to report and follow up on incidents of
sexual harassment (Declarations of Shonnita Lanier, Gabriela Henderson, and Patricia Dianne
Green). Non-uniform staff must complete their assigned duties while trying to utilize multiple
systems for reporting an incident of sexual misconduct. They often have little if any time to find
a uniform staff member who has the time to listen to their report of the incident and then
translate that into an incident report. (Burroughs depo. at 101.) Uniform staff members
sometimes refuse to write an incident as they did not witness the behavior. (Declarations of
Gabriela Henderson and Patricia Dianne Green; Burroughs Depo. at 101, 196-98.) And non-
uniform staff are also expected to write their own incident reports, in the form of written memos
or complaints or in the hospital event reporting system called EMERS, even though EMERS
does not have a box for sexual harassment and even though those reports do not lead to inmate
discipline. (Burroughs Depo. at 18-19, 87-93; Freeman Depo. at 116).
       28.     The result of this unnecessary, burdensome and difficult process is that many
incidents of sexual misconduct go unreported by non-uniform staff members. Non-uniform staff
report not having confidence in the system partly because they were left in the dark about what

                                                  9
happened to any complaints that they made. (Declarations of Shonnita Lanier, Danielle Thomas,
and Gabriela Henderson; Burroughs Depo. at 130, 184.) Even now, civilian personnel cannot
access CCOMS, the database in which incident reports are tracked. (Patel Depo. at 86-87, 102-
104; Declaration of Patricia Dianne Green; Burroughs Depo. at 109, 157, 252.) Civilian
employees had to ask a uniformed staff member to pull a copy of an incident report filed on their
behalf. (Burroughs Depo. at 19-20.) The Jail does not have a system to notify civilian
employees that detainees are being held accountable for their conduct. And with no access to
CCOMS, civilian employees still have no way of knowing, unless they find out from uniformed
staff, whether detainees are disciplined for sexual misconduct against them. (Burroughs Depo. at
109, 118, 122.)
       29.     Until after this lawsuit was filed, courthouse deputies also could not access
CCOMS. (Declaration of Jessica Correa; Curry Depo. at 53-55; Wilensky Depo. at 74-75; Patel
Depo. at 86-87-102-104.) This made it more difficult for them to prepare and file incident
reports and in all likelihood lead to additional underreporting of such incidents at the courthouse
(Jones Depo. at 58-59; Wilson Depo. At 119-121.)
       30.     Second, in some cases, women uniform staff have stopped writing up incidents or
stopped reporting all incidents of sexual misconduct as these incidents were not being taken
seriously, as discussed in section V.D below. They report the futility they have experienced of
writing incident reports for sexual misconduct as the disciplinary system for inmates in the
CCSO fails to hold inmates accountable and CCSO frequently fails to follow through with
appropriate referrals for criminal prosecution. (See declarations by Rita McCoy, Latarsha
Anderson, Sharon Taylor, Gloria Ellis, Kelly Shields, Alicia Webster, and Lisa Yates; Howard
Depo. 78-82). Feelings of futility likely were exacerbated because CCSO’s CIID–the division
charged with investigating detainee misconduct–was seriously understaffed between 2014-17
causing huge backlogs and often complete failures to investigate incidents. (Curry Depo. 156-
158; CCSO_HOWARD_251124.)
       31.     Third, women uniform staff members were told not to write reports in certain
circumstances and more generally discouraged from writing them. They were sometimes told
they could not write reports for certain conduct (Howard Depo. at 80) such as masturbating in
the showers or the cells because the cells are inmates’ “private domains.” (Robinson Depo. At
54; Declarations of Patricia Brown-Conley, Desiree Ray.) Or they were told that they could not

                                                10
write a report if the behavior was not caught on video. (Declaration of Jessica Correa.) They also
could not write up inmates if they could not identify the perpetrators, which could happen during
movement or if multiple detainees were engaged in the conduct at the same time. (Declarations
of Shonnita Lanier, Gabriela Henderson, Jessica Correa, Jacqueline Brown (signed 1/14/19),
Tanisha Henderson, Desiree Ray, and Tanisha Cribbs.) And supervisors’ reactions when they
did write reports showed them that the reports were not welcome. (Jones Depo. at 62-64;
Declarations of Hester Washington-Farr, Patti Jagielski, Kimberly Bowen, Lori Ponce, Ronica
Williams, and Tamara Anderson)
         32.   Fourth, supervisors sometimes do not move disciplinary reports of inmate
harassment forward, and because a supervisor’s signature is required, those reports do not enter
the database. (Declarations of Monshai Addison, Christina Lopez, Darlene McCord, and Kelly
Shields; CCSO_Howard_0064470-74; CCSO_Howard_0001678.)
         33.   Fifth, officers and other staff report numerous incidents of multiple inmates
exposing themselves and masturbating as a group or inmates doing so during movement. The
incidents that occurred during movement of large numbers of inmates prevented the staff
member from stopping to identify the inmate or write an incident package. (Howard Depo. 79;
Burroughs Depo. at 143-44, 192; Declarations of Shonnita Lanier and Anntionettea
Montgomery.). The incidents involving multiple inmates occur most frequently in
bullpens/holding cells in receiving or staging areas for inmates going to court but also in other
areas of the Jail where large groups of inmates are gathered. (Declaration of Kelly Shields.)
Supervisors are called when this behavior occurs and inmates are told to stop but incident reports
are rarely written. (Declarations of Patricia Dianne Green, Sheleda Groves, Sharon Taylor,
Donnetta Myart, Shonnita Lanier, Latarsha Anderson, Christina Lopez, Darlene McCord, Sybil
Keys, Tanisha Cribbs, Tanisha Henderson, Jacqueline Brown, Diane Winter, and Christina
Muhammad.) As a result, these incidents are not included in the disciplinary tracking system.
         34.   I cannot estimate on a scientific basis what percentage of the incidents of
masturbation and/or indecent exposure are reported, but I feel confident based on the testimony
and my knowledge and experience of the behavior of correctional officers that fewer than half
the incidents of masturbation and/or indecent exposure have been reported over the past few
years.



                                                11
       C.      Inmates Frequently Engage in Sexual Offenses Other than Masturbation and
               Indecent Exposure, Which Are Rarely Reported
       35.     CCSO data (bates 0145831) includes three codes for sex related violations other
than masturbation and indecent exposure: Sexual Harassment, Sexual Activity and Sexual Abuse
or Assault. Unfortunately, Table 12 in this document does not provide specific details regarding
these offenses, lumping them in with all other types of offenses. Sexual Harassment and Sexual
Abuse or Assault, by definition, are sexually disorderly conduct. The incidents of this behavior
must be counted to begin to understand the true magnitude of the problem faced by women
employees at CCSO.
       36.     Whatever the recorded counts, there is also good reason to believe that the
incidents of sexual misconduct other than masturbation and indecent exposure are severely
underreported. Women staff throughout the jail report sexual epithets and sexual threats by
detainees each and every day to include comments like, “Look at that big ass”, “suck some dick”
and being called everything except Officer to include “bitch” and “hoe.” (All declarations;
Howard Depo. 129; Burroughs Depo. 131-32.) Detainees seem to believe that they can engage
in this type of harassment with impunity, reflecting a culture of toleration of sexual harassment.
CCSO does not prepare reports showing the frequency of reports of this type of abuse as it does
for other types of violations that it apparently regards as more important.
(CCSO_Howard_0301689-702.) The culture within the CCSO Jail that accepts this type of
harassment is a big problem and impacts women staff in every aspect of their jobs.
       37.     During the tour of the Jail, Housing Units inmates appeared to feel free to leer at
women. For example, an inmate in Division 2 North, who felt comfortable to leer at one of the
Plaintiffs, Officer Greer, winking and sticking his tongue out at her. I personally observed many
other inmates leering at women in our tour group, whispering to each other as they did so.
       38.     The CCSO inmate disciplinary code includes a provision for Disrespect to Staff,
defined as: “Insulting or directing obscene or abusive language towards staff, use of offensive
gestures directed toward staff, addressing staff by inappropriate names and/or making
inappropriate remarks to staff.” The same inmate disciplinary code includes, as mentioned
above, Sexual Harassment, defined as: “subjecting another person to sexually harassing or
sexually suggestive conduct, including making sexual proposals.” These inmate disciplinary
infractions are consistent with all other jail and prison systems I am familiar with. They, like the

                                                 12
infraction descriptions at other institutions, encompass the types of sexual words and conduct
that I observed and are described in the declarations.
       39.     It is my experience at other facilities that conduct rules, including disrespect and
harassment rules, are strictly enforced through a progressive discipline process. It is clear from
the declarations of staff and my own observations during the tour that CCSO is not holding
inmates accountable for the behavior of sexual harassment to include verbal disrespect, and
inappropriate gestures of a sexual nature. (Declarations of Patricia Dianne Green, Jacqueline
Brown2, Patti Jagielski, and Shonnita Lanier.)
       40.     I have toured many facilities and have never observed the level of sexual
harassing behavior that I witnessed in the CCSO Jail. In other correctional institutions that I
have led, worked in, or visited, with rare exceptions women are able to work without hearing
sexual epithets and without being the subject of leering or other disrespectful behavior. Inmates
cannot be allowed to leer at staff and talk about them as sexual objects. This behavior must be
addressed swiftly, with certain sanctions.
       41.     CCSO administrators have not attempted to deal with this type of infraction
swiftly or certainly. Instead, women staff have been told to wear smocks or keep their coats or
sweaters on (Declarations of Kimberly Bowen, Gabriela Henderson, Tanisha Henderson,
Shonnita Lanier, and Diane Winter), and during my tour I saw women wearing coats and
sweaters. This is hardly an appropriate response to the pervasive and inappropriate behavior of
inmates in CCSO Jail. It does not address the underlying issues or stop the behavior.
       42.     In my opinion, the testimony of incessant harassment is probably accurate. This
assessment is based on several factors. First, while in my experience incidents of harassment
through words and gestures in other correctional institutions is very rare, it still far outnumbers
incidents of masturbation and indecent exposure. Given the large amount of documented and
undocumented masturbation and indecent exposure at the Cook County Jail, I would expect
verbal harassment and harassing gestures to be extremely common. Second, the testimony that I
have seen is quite consistent. Third, I personally observed the inappropriate behavior while on
the tour. This type of inmate behavior appears to be routine and go on without staff intervention
or consequences. It will take a concerted effort to change this culture.
       43.     The defendants also ignored an alternative approach to dealing with harassment in
the form of sexual epithets or gestures. CCSO’s written policy since 2011, which reflects

                                                 13
accepted correctional practices, is to provide on-tier, on-the-spot discipline for these types of
violations. (CCSO_HOWARD_0000914-915.) Despite this written policy, on-tier, on-the-spot
discipline for lower level code violations was never used. (Wilensky Depo. at 28-29.) In my
opinion, incidents of this behavior should be documented. That documentation does not have to
be on the same detailed template used to report incidents in CCOMS. As an alternative, the
incident could be documented in a disciplinary chrono and, following an immediate review by a
supervisor, the supervisor would select an appropriate and immediate sanction from a list of
approved sanctions available for this behavior. Those sanctions could include confinement in a
cell for the remainder of the day, loss of recreational privileges, or loss of telephone privileges as
examples.5 This is a short-term step until the culture of the jail improves and these incidents are
reduced. When incidents of this type are significantly reduced incidents of disrespecting staff by
cursing at them or using derogatory language should result in a higher level disciplinary
processed through the incident report system, following a first offense documented in a
disciplinary chrono.       These types of violations have been so pervasive at Cook County jail that
processing all of them through the incident report system, at this time, would bring it to a
grinding halt and the women employees would be doing nothing but writing reports all day.
(Altman Depo. at 97-98; Burroughs Depo. at 131.)
         44.      The defendants’ failure to implement any approach for dealing with sexual words
and gestures allows a culture of harassment to flourish. It sends the message that this type of
behavior is not even considered significant. Addressing the use of sexual words and gestures and
general disrespect of staff will require a very specific policy and short-term strategy to bring the
incidents of this behavior under control.




         D.       An Unreasonably Large Number of Incident Reports of Masturbation and
                  Indecent Exposure Do Not Result in Guilty Determinations at Least Partly




5
         While I am not offering legal opinions, my understanding as an expert in correctional practices is that this
type of policy would not violate due process.

                                                          14
               Because of Practices in Violation of the Jail’s Stated Policies, the Standards
               of the American Correctional Association, and Practices of Other Institutions
       45.     CCSO’s inmate disciplinary system did not and does not conform to accepted
correctional standards and has failed to curtail or control inmate sexual harassment of staff. The
objectives of an inmate disciplinary system are summarized in this statement from the California
Department of Corrections’ Department Operations Manual:
       The Department provides a graduated system of inmate discipline designed to be
       administered commensurate with the seriousness of the offense. Discipline shall
       be so administered as to maintain control, conserve human values and individual
       dignity and promote socially desirable changes in attitude and behavior.

       46.     To achieve this goal a correctional facility must have well written policies and
procedures that provide clear direction to staff and inmates regarding the expectations and the
procedures to be followed in administering inmate discipline. The CCSO does have written
policies and procedures in place that are adequate for the most part (inadequacies are discussed
below). But it fails in several ways in the implementation of its policies.
       47.     The CCSO analysis discussed above starting at paragraph 19 also reports
disciplinary outcomes for the 22-month January 2016-October 2017 period. For the charge of
masturbation (313), there were 793 masturbation disciplinary charges with 486 guilty findings, a
rate of only 61%, which is markedly low. 119 masturbation charges resulted in a finding of not
guilty (15%), which is unusually high. 182 masturbation charges, nearly one quarter (23%) of the
masturbation tickets issued, were reported as dropped/expired because CCSO failed to conduct a
hearing within 8 days or the employee’s supervisor did not move the report forward. (Table 4,
Bates 0145832)
       48.     For the charge of Indecent Exposure (210 and later 323), the analysis reports the
following outcomes: 505 charges resulting in 289 Guilty findings, a rate of 57%, which is
markedly low. 73 indecent exposure charges resulted in findings of not guilty, a rate of 14%,
which is unusually high. 142 indecent exposure charges were dropped/expired 28% for failing to
conduct a timely hearing.
       49.     The disciplinary outcomes for the combined charges of indecent exposure and
masturbation (313 & 210/323 combined offenses) are reported as follows: 1,298 total
disciplinary tickets issued, resulting in 775 guilty findings, a rate of only 60%, which is markedly



                                                15
low. 192 combined charges resulted in not guilty findings (15%), which is high. And 324
incidents, a full 25%, were dropped/expired. (Table 6, Bates 0145832)
       50.      The table in paragraph 22 showing the results of disciplinary incident reports at
six California prisons provides further support that the rate of dropped/expired reports at Cook
County is remarkably high. Whereas 25% of the indecent exposure and masturbation charges
were dropped/expired, in the California prisons the rate of dropping charges ranged from a low
of .3% to a high of 5.5%. The average was about 2.5%. That is, the rate of dropped/expired
charges at Cook County was about ten times larger than the rate at the California prisons.
       51.      Matthew Burke, one of CCSO’s 30(b)(6) witnesses who was Chief of Staff during
most of the liability period and currently is the interim executive director of human resources,
insisted that the overall ticket expiration rate at Cook County Jail (inclusive of but not limited to
313 and related) was somewhere between 3 and 10 % in the summer of 2016. (Burke Depo.
101-02.). If that is true, the rate of ticket expiration at the jail for non-sexual violations was only
a little higher than in California, but the rate of ticket expiration for masturbation/indecent
exposure was many times higher.
       52.      Mr. Steve Wilensky, Director of Inmate Discipline and one of CCSO’s 30(b)(6)
designees on discipline, agrees that the number of “dropped” tickets was too high. He believes
5% is the maximum acceptable level of dropped charges. He was hired in 2016 with a mandate
to fix the dropped ticket problem. (Wilensky Depo. 41-47, 51.) It took CCSO and Wilensky over
a year to implement throughout the facility the simple solution of designating a responsible
person in each housing division to provide copies of tickets to the hearing officer. (Wilensky
Depo. 47-50.)
       53.      This solution worked. According to Wilensky and CCSO data, during the period
of March-October 2018 the rate of expired tickets (for all types of offenses) was reduced to
below 2%. (Wilensky Depo. 195-96.) In my opinion, this problem should have been solved
long before the end of 2017.
       54.      The 15% rate of not guilty determinations at Cook County is also too high.
Although the public California reports do not document the number of Inmate Rule Violation
Reports that result in guilty findings, in my experience well over 90% of Inmate Rule Violation
Reports result in a finding of guilty. In fact, it is my experience that the number of Rule
Violation Reports resulting in a finding of not guilty is extremely low for incidents involving an

                                                  16
inmate or a small number of inmates. In these situations, the staff member is readily able to
identify the inmate and document the behavior of the inmate. It is also extremely rare to discount
the written report of staff absent proof that the staff was in error in some way, yet that is what
has occurred in the adjudicating of the sexual harassment incidents at Cook County DOC.
       55.     The combined effect of dropped/expired masturbation and indecent exposure
reports at Cook County and not guilty findings by the Disciplinary Hearing Officer for the
charges that reach determination in the Cook County DOC – that is, 40% not guilty through the
end of 2017 – is alarming. I am unaware of any other jail or prison in which anywhere close to
40% of the reports do not result in a guilty finding.
       56.     The high number of dropped and not guilty findings for these offenses would alert
a prudent administrator to take notice and determine the causes of the low percentage of guilty
findings and then to take appropriate action to address the causes. In my opinion, there are at
least six causes, which are discussed in sections V.E.1-6 below.
               1.      Staff Are Not Adequately Trained in Writing Reports or In Dealing
                       with Sexual Harassment
       57.     Mr. Wilensky testified that he has had concerns regarding the lack of training of
staff on how to write better reports. (Wilensky Depo. at 217.) Mr. Wilensky has asked that
training be provided to uniform staff.
       58.     In my opinion, he is correct that a correctional facility must provide adequate
training of staff in the writing of incident reports. Processing inmate rule violation reports is
costly and staff intensive. Staff should not be writing unnecessary or unsustainable incident
reports. In a report, a staff member should clearly document the violation and write a factual
description regarding the behavior of the inmate. The process is very simple. For that reason,
when staff are appropriately trained on the disciplinary process and report writing, the number of
not guilty findings is very low. But throughout most of the period, staff has not received training
on the meaning of the disciplinary codes or how to write reports. (Howard Depo. 140-48; Jones
Depo. at 97-98; Wilensky Depo. at 156-158.)
       59.     The failure to train is not limited to the writing of reports. Women staff have not
been provided training from the CCSO regarding how to address the incidents of masturbation,
indecent exposure or sexual harassment by male detainees. (Declarations of Jacqueline Brown,
Jacqueline Brown2, Patricia Dianne Green, Shonnita Lanier, Darlene McCord, and Lori Ponce.)

                                                 17
Training should include scenarios developed from the many incidents of this behavior with clear
direction of what the staff should do in response to such behavior. The training should also
include direction on when and how to sound an alarm. With few exceptions, the lack of training
is mentioned in every declaration I have read.
        60.     Instead of providing effective training on how to respond to incidents of
masturbation, indecent exposure, or sexual harassment by mail detainees, CCSO generally
conveys its expectations to staff by sending out policies and directives and having staff read
them. (Howard Depo. at 47-48.) For example, after the court entered its preliminary injunction in
this case, CCSO did not provide training to officers on the requirements of the injunction.
Instead, CCSO issued written policies and directives describing the injunction. (Bates No.
0064451-53; Declaration of Patti Jagielski.) That is not training. Staff are expected to absorb
these written policies and directives during their shifts. (Howard Depo. at 47.) According to the
plaintiffs this is impractical in most positions.
        61.     As a best practice, correctional agencies recognize the need for in-person training
and testing of staff to ensure core competencies have been achieved. Although in-person
training cannot be conducted for all aspects of the operations of a correctional facility, well-run
agencies identify key training issues and provide for in-person training. Inmate discipline,
including the writing of reports, is a topic in need of specific training given the problems
experienced by this facility related to the reporting of inmate infractions. Despite the obvious
need for training for staff members in the writing of reports, CCSO just began providing in-
person training for officers concerning the preparation of reports in January 2019. (Wilensky
Depo. at 154-56.)
        62.     In most law enforcement agencies I am familiar with, staff members are made
aware in the training that they will be severely disciplined for filing a false report up to and
including dismissal from their job. Staff reports should be believed absent evidence that their
report is in error. But the Plaintiffs’ evidence indicates that hearing officers, who as discussed
below are outside attorneys, frequently don’t give that type of credence to staff reports. (Burke
Depo. at 41-42; Wilensky Depo. at 151, 231.)




                2.      The Disciplinary Hearing Process Is Seriously Flawed

                                                    18
       63.     Mr. Wilensky also testified that hearing officers are expected to hear between 30
and 100 incidents per day. According to Mr. Wilensky, rarely does a disciplinary hearing exceed
five minutes and many last under one minute. (Wilensky Depo. at 107-08.) It is difficult to
understand how a properly trained hearing officer can adjudicate a serious incident, assess an
appropriate sanction in line with progressive discipline, counsel the inmate and appropriately
document the findings of the hearing within one to five minutes and facing that volume of
hearings. The unrealistic expectations about the number of hearings an officer can conduct
undoubtedly has contributed to the number of incidents of masturbation and indecent exposure
that are not adjudicated within time limitations. Repeatedly exonerating inmates for missing the
time deadlines is unacceptable in a well-run correctional institution and can lead to a continued
escalation of the inmate misbehavior. Detainees must be held accountable for their behavior,
this is quite frankly, Corrections 101. A functioning disciplinary system must be timely and
serve to deter unlawful behavior of detainees. Adjudicating detainee infractions within time
limitations is one important component of a functioning system.
       64.     The importance of a functioning inmate disciplinary system is recognized by the
General Assembly’s Illinois Administrative Codes Section 701.160, which requires a written
report of the infraction, provides time constraints for adjudicating the infraction, and states:

       a)      Written Disciplinary Rules and Regulations
               The jail shall have and maintain written standards relating to discipline. The
               disciplinary rules and regulations must comply with Section 3.1 of the County Jail
               Good Behavior Allowance Act [730 ILCS 130/3.1]:

               1)      The jail administrators who supervise institutions under the Act shall meet
                       and promulgate uniform rules and regulations for behavior and conduct,
                       penalties, and the awarding, denying, and revocation of good behavior
                       allowance, in such institutions. All disciplinary action shall be consistent
                       with the provisions of applicable law. Committed persons shall be
                       informed of rules of behavior and conduct, the penalties for violation
                       thereof, and the disciplinary procedure by which such penalties may be
                       imposed. Any rules, penalties and procedures shall be posted and made
                       available to the committed persons.

               2)      Whenever a person is alleged to have violated a rule of behavior, a
                       written report of the infraction shall be filed with the jail
                       administrator within 72 hours of the occurrence of the infraction or the
                       discovery of it, and such report shall be placed in the file of the institution
                       or facility. No disciplinary proceeding shall be commenced more than 8

                                                 19
                       days after the infraction or the discovery of it, unless the committed
                       person is unable or unavailable for any reason to participate in the
                       disciplinary proceeding.

The Illinois Administrative Codes establish standards to which the Cook County Jail is expected
to adhere. The Inmate Disciplinary Policies of the CCSO are written to comply with these
standards.
       65.     The General Assembly’s Illinois Administrative Codes Section 701.160 are
consistent with the American Correctional Association (ACA) Standards for Local Detention
Facilities. To comply with ACA standards, facilities must meet 100% of mandatory expected
practices and 90% of the non-mandatory expected practices. I have personally been involved in
non-ACA audits of jail and prison facilities. In all of my auditing experience, to be considered in
compliance with policy, procedures and standards facilities must demonstrate a compliance rate
of, at a minimum, 90% with many audit requirements expecting 95 to 100% compliance.
       66.     The statistics concerning the outcomes of adjudications of disciplinary reports of
incidents of masturbation and indecent exposure indicate that the Cook County Jail does not
comply with the standards of the Illinois Administrative Codes, the CCSO’s stated policies, or
the ACA standards. Compliance with the administrative codes, the policies, or the standards
requires that the inmate disciplinary process be closely monitored and that action be taken to
remedy the problem if time constraints are not being met. The failure to meet expected
correctional standards for hearing disciplinary incidents within the prescribed time limitations
was likely one cause of the extraordinarily high incidents of sexual misconduct by inmates
against women employees and thereby the creation of a hostile work environment for women
employees.
       67.     A second major flaw in the process is that the Jail uses outside attorneys who
have never worked in a correctional environment and are not adequately trained as hearing
officers. The use of outside attorneys for hearing inmate infractions is not, in my view, a
correctional best practice nor does it bridge a connection between the inmate and the staff, who
work each day to provide security, medical and program opportunities to the inmate. I know of
no other county jail utilizing this process.
       68.     Hearing officers, whether they are outside attorneys or not, must receive training
to insure they have a clear understanding of progressive discipline and the jail system. Hearing


                                                20
officers must also have a clear understanding of the goals of the jail disciplinary system and the
standards for determining guilt or innocence of an inmate. The evidence is that CCSO does not
adequately train its outside lawyer hearing officers. Wilensky, the Director of Inmate Discipline,
could not explain the goals of the inmate disciplinary system and testified that he had never
thought about them. (Wilensky Depo. 113-15.) He could not answer what evidentiary weight a
disciplinary report should be given, saying that it was “situational” and that the incident report
had to contain enough details for him to be “comfortable” before rendering a guilty finding.
(Wilensky Depo. 62-63.) Hearing dispositions that include statements such as, “My interaction
with Cole gave me a gut feeling that this wasn't a 313-case” (Wilensky Depo. 226), is a clear
indication of the need for training of hearing officers.
         69.     A third major flaw is failing to monitor and analyze the effectiveness of various
sanctions. Best practices in corrections is to establish a system of effective rewards and effective
punishments. Appropriate rewards and punishments associated with sexual misconduct, or
refraining from sexual misconduct, may be different than appropriate sanctions and rewards for
other types of violations. A correctional system must be constantly monitoring the disciplinary
process and making adjustments to establish and maintain an effective disciplinary system. We
talk a lot about carrots and sticks in correctional organizations. Today the trend in corrections is
to offer more carrots than sticks to keep inmates busy and involved in positive activities but
sticks remain an important part of the process. The CCSO does not use effective sticks in
dealing with inmates’ sexually assaultive behavior and other sexual harassment. This aspect of
its disciplinary sanctions process, like many other aspects, is not in keeping with sound
correctional practices.
               3.         The CCSO Fails to Involve Staff in Devising Appropriate Sanctions
                          for Inmates
       70.     A variety of sanctions may be imposed on an inmate found guilty of masturbation
and/or indecent exposure. Policy 704, Inmate Discipline Procedure (Exhibit 46) describes the
sanctions that may be imposed. The sanctions include loss of work assignment, loss of
microwave access, loss of patio privileges, loss of commissary access, loss of visiting privileges,
restricted telephone use, loss of special event programs (excluding religious services), any other
disciplinary actions deemed necessary, loss of good time credit and time out of cell, privileges,
removal from specialty programs (e.g., culinary, creative expression, clubs), financial restitution

                                                 21
(which Mr. Wilensky testified CCSO does not use at all (Wilensky Depo. 30)), and disciplinary
detention or an assessment of days in the Special Management Unit (SMU). In addition,
detainees who receive multiple disciplinary violations can be moved to a higher security level.
The sanctions that are available are appropriate.
       71.     The CCSO, however, has erred in failing to involve custody staff in selecting the
right sanction. Custody staff know what is important to inmates and can recommend the right
sanction and should be tracking the sanctions to determine what works for individual inmates
and for inmates overall.
       72.     More generally, uniform staff are not included in the adjudication of the incidents
of inmate misconduct. The Cook County Sheriff is not utilizing a Disciplinary Committee as
allowed in their procedures. The CCSO has opted instead to use outside lawyers to adjudicate
the infractions. A disciplinary committee is utilized by many jail and prison systems to
adjudicate infractions. Disciplinary committees can include mental health staff and staff from
other disciplines but always, in my experience, include a sworn (uniform) staff member of the
rank of Lieutenant or higher. The adjudication of inmate rule violations is an opportunity for
custody staff to set expectations, talk to the inmate and counsel the inmate. During the
adjudicating process, well trained custody staff will try to gain an understanding of the inmate
and utilize this information to make custody, housing and program decisions. The lack of
participation of staff at the Cook County Jail in devising appropriate sanctions generally, and for
sexual violations in particular, does not keep uniform staff invested in the process of holding
inmates accountable and instead minimizes the interaction between inmates and custody staff.
               4.      The Jail Fails to Impose Effective Sanctions on Inmates Who Commit
                       Multiple Acts of Masturbation or Indecent Exposure
       73.     Cook County Jail fails to use effective sanctions for inmates who engage in
multiple incidents of indecent exposure and masturbation. The data from July 2015 to January
2018 (Bates No. 0084825) clearly demonstrates that prior disciplinary behavior for the same or
similar sexual offense is not reviewed or taken into consideration during the disciplinary hearing
process. There are significant numbers of repeat offenders. The sanctions for the first offense
frequently are the same as or more severe than for the third, fourth or fifth offense without any
reason given for applying the same or a lesser sanction. Management testimony also suggests a
lack of consideration of imposition of progressive discipline. (Burke Depo. 46-48; Wilensky

                                                22
Depo. 84-85.) When a prior sanction was ineffective in changing the inmate’s behavior, there is
no reason to believe that the same or a lesser sanction will be effective.
       74.     Instead of repeating the sanction and hoping for a different outcome, a hearing
officer should consider applying different sanctions, increased sanctions or other strategies to
address the behavior. In Section 701.160 concerning Disciplinary Findings and Penalty
Imposition, the Joint Committee on Administrative Rules states, “In reaching a decision
regarding the type of discipline to be imposed, the hearing officer or committee shall evaluate the
violation and the violator and choose the disposition that is most likely to promote conformation
to normal standards of conduct.” It is difficult to understand how this can be accomplished if the
hearing officer has no experience working in a jail or with inmates. It is also difficult to
understand how effective sanctions can be determined if the disciplinary process takes less than
five minutes on average (Wilensky Depo. at 107).
       75.     The best thinking is that a hearing officer should, when confronted with an inmate
engaging in repetitive disciplinary violations should both increase and vary the sanction in a
manner that takes into account, in the words of the Joint Committee, both the violation and the
violator. This approach applies to repetitive masturbation and/or indecent exposure. The
California Department of Corrections and Rehabilitation, for example, like most correctional
facilities I am familiar with today, has clearly established rules for holding inmates accountable
and provides alternative programs to assist inmates in learning the skills to control their
behavior. It is important to note it is not either sanctions or corrective program; it is both.
Section 52100 of the CDCR’s manual, which is dedicated to Inmate Indecent Exposure and
Sexual Disorderly Conduct Management, states the purpose is to ensure that every indecent
exposure or sexual disorderly conduct incident is reported, tracked, managed, subject to
discipline, and referred for prosecution. It provides that inmates who engage in acts of indecent
exposure or sexual disorderly conduct will be subject to security measures that are designed to
decrease the opportunity for the inmate to repeat the behavior and/or minimize the impact that
the behavior has on prison staff and others. Security Measure are tools used by staff for a
determinate period to identify, prevent, reduce and eliminate the behavior. There are two types
of security measures: immediate security precautions and post-disciplinary restrictions. The
immediate security precautions are listed and include: Solid door with yellow placard, use of an
exposure control jumpsuit and temporary restriction from yard or other settings which may

                                                  23
provide a venue for the behavior and substitution of activity setting to reduce the possibility of
the behavior impacting staff. The section spells out the potential disciplinary restrictions. These
restrictions potentially increase with repetition of the offense. This is consistent with the
disciplinary code for other types of repeat offenses. Title 15, Section 3315.
       76.     For many detainees, disciplinary confinement alone will not suffice to change
their behavior. For that reason, CDCR’s Section 3334 allows for inmates to be assigned to a
Behavioral Management Unit. A Behavioral Management Unit is an alternative general
population housing and programming unit which is designed to reduce inmates’ continuing
involvement in disruptive behavior, violence or noncompliance with CDCR rules and regulations
and to allow non-disruptive inmates in the general population the opportunity to program without
continual interruption due to the behavior of a smaller, more disruptive segment of the inmate
population. CDCR’s Behavior Management Unit has identified 4 steps that inmates must
complete to return to the general population and their privileges are increased as they progress
though the steps. The Cook County Jail does not have a similar program.
       77.     Erratic mental health assessments further undermine the effectiveness of the
disciplinary sanctions. Best practices in corrections is to involve mental health staff before or
during the hearing process in appropriate cases to assess behavior and accountability of detainees
in view of their mental illness. CCSO does not do this. Instead, a mental health review is
conducted only after the hearing process is concluded, and only then for inmates with a “P-3”
mental health classification who have been sanctioned with segregation. A decision is then made
about whether the inmate should be required to serve the sanction imposed. A review of the
disciplinary data reveals inconsistency in the mental health assessments of detainees charged
with masturbation and indecent exposure. This may indicate a lack of training of mental health
professionals. I also have seen no written guidelines for these assessments. Without clear
guidelines for mental health professionals for assessing behavior and assessing accountability of
detainees in view of their mental illness, detainees can manipulate the mental health program to
excuse their masturbation, indecent exposure, or other harassment of employees.
       78.     The data also suggest that the staff at the Cook County Jail may overattribute
mental illness as the cause of masturbation and indecent exposure. The RTU is where the most
severely mentally ill inmates are housed in the CCSO, yet this unit has relatively few incidents of
masturbation and indecent exposure. If the most mentally ill inmates are not the primary inmates

                                                  24
involved in this behavior, it is difficult to understand how mental illness can be considered a
contributing factor absent specific diagnosis for exhibitionism.
               5.      CCSO Fails to Enforce the Sanctions that Are Imposed
       79.     Of course, for sanctions to be effective, they must be carried out or enforced.
According to the Plaintiffs, disciplinary sanctions are not effectively communicated to
correctional officers and other employees who would need to ensure that the sanctions were
imposed. (Howard Depo. at 135-36, 149, 164, 209-10.)
       80.     During the tour of the Cook County Jail, I witnessed one incident of a detainee
not wearing a green jump suit despite a guilty finding for masturbation and/or indecent exposure.
Green jumpsuits are to be worn by detainees when they are found guilty of either masturbation or
indecent exposure. One of the Plaintiffs, Denise Hobbs, on tour with our group, knew the inmate
was supposed to be in a green jump suit. Ms. Hobbs informed the on-duty uniform staff member
who instructed the detainee to return to his cell and change into the green jumpsuit. It was
explained to me that the only way for uniform staff to know that the detainees are supposed to be
in a green jumpsuit is to look up his identification card in the office. In this case the inmate,
                had a pink identification card on file, which identified him as guilty of either
masturbation or indecent exposure. This example, as well as many others apparent from
documents produced by Defendants, highlights the need to improve the ineffective system for
tracking, monitoring, and enforcing disciplinary sanctions including the important policy that
inmates involved in sexual misconduct be clearly identified and required to adhere to the
sanction to wear a green jumpsuit. (CCSO_Howard_0260261; CCSO_Howard_0270405;
CCSO_Howard_0260916; CCSO_Howard_0270922-25.) Uniform staff must have a clear
process for knowing what sanctions are in place for any particular inmate. Holding detainees
found guilty of sexual misconduct accountable for wearing an appropriate green jump suit is
extremely important for the safety of women staff.
               6.      Defendants Have Not Placed Experienced Professionals at the Helm of
                       the Disciplinary System
       81.     The disciplinary system is of critical importance in a correctional institution to
enforce rules of conduct and ensure the safety and security of inmates and staff. A well-
functioning disciplinary system is critical to maintaining an environment in which sexual
harassment of employees by inmates is limited to a reasonable level. Administrators of a well-

                                                 25
run institution should place only experienced, skilled professionals in positions of responsibility
over the disciplinary system.
       82.     Mr. Wilensky, the director of inmate discipline, had zero correctional experience
when he assumed that post in 2016. Since graduating from law school, he had worked for six
years as an assistant public defender and then about twenty years as a solo criminal defense
attorney before becoming disenchanted with that practice. (Wilensky Depo. at 8-11.) Matthew
Burke, who was responsible for the inmate discipline system’s compliance with a consent decree
with the federal Department of Justice between 2014 and 2018, also had no correctional
experience; he graduated from law school in 2009 and served in the Sheriff’s general counsel
office between then and assuming his role overseeing the disciplinary system. (Burke Depo. at
11-17.) None of the other hearing officers has corrections experience. CCSO hired one in 2012
or 2013 right out of law school, and the other had a job prosecuting police officers. (Wilensky
Depo. at 112-14) Compounding the lack of experience, CCSO does not provide any formal
training to these hearing officers lacking corrections experience. (Wilensky Depo. at 208)
       E.      CCSO Does Not Adequately Inform Inmates of Expectations
       83.     Another cause of the pervasive harassment at the Cook County Jail, in my
opinion, is that inmates are not made adequately aware of the jail’s expectations and the
consequences of violating them. In my opinion, well-run institutions inform inmates of those
expectations within a short time of their arrival at the institution and have means of reinforcing
the message throughout their stay.
       84.     During my time at San Quentin, custody staff in Receiving and Release initially
interviewed inmates. Custody staff obtained classification information from the inmate and
spoke to each inmate about behavioral expectations in the prison. Each inmate was given a copy
of Title 15 detailing the rules of the CDCR. Newly arriving inmates next received an in-person
orientation provided by peer educators (inmates trained to provide orientation). When the Peer
Education program was started, its primary mission was to deliver information about HIV and
the need for testing. But the program grew to include other health care topics and behavior
expectations. The Peer Education Program was overseen by contract staff from the community. I
considered the program an important part of the overall orientation program. Within 14 days of
an inmate’s arrival to the general population the inmate would appear before a classification
committee. This committee would again explain the behavioral expectations of the prison.

                                                 26
Inmates who were arriving for processing through the reception center at San Quentin would
receive the same processing in Receiving and Release as other inmates. In addition, the inmates
were provided less formal in-person orientation in their assigned housing unit by custody staff
and met with a Correctional Counselor within 30 days of their arrival. The Correctional
Counselor again reinforced behavioral expectations and explained how their behavior would
impact their future housing and programming in the CDCR. Since I retired from the CDCR, the
department has developed specific programs for orienting younger inmates into the CDCR and
expanded its use of Peer educator and Peer Counselors. Obviously, correctional institutions can
differ in the exact nature of the orientation sessions and who delivers the messages, but I believe
that the reinforcement of the messages concerning expectations through multiple orientation
sessions conducted in-person by different persons makes it far more likely that detainees will
conform to expectations than does the process used at Cook County Jail.
       85.      The Cook County Jail does not provide an in-person orientation to inmates when
they arrive, let alone repeated sessions as in California. Instead, inmates look at a video that
includes non-sexual harassment information and are supposed to receive an inmate handbook.
But videos do not have the same impact as in-person sessions. In addition, the Plaintiffs state
that the facility often runs out of inmate handbooks. (Howard Depo. 95.) Even if that is the
exception rather than the rule, in my opinion not having an in-person orientation is a major
inadequacy. Some inmates may not have the reading skills to understand the manual, and even if
they do, they are unlikely to take the time to review and understand it. Foregoing an in-person
orientation misses a powerful opportunity to convey that the facility has a zero-tolerance policy
for certain types of behavior, including sexual harassment of employees.
       86.      CCSO should immediately implement in-person orientation of inmates that will,
among other things, inform them that rules will be enforced, including rules designed to enforce
the zero-tolerance policy toward sexual harassment of staff members. CCSO also should
implement an effective system of reminders. CCSO contemplated as early as 2016 placing
explicit posters warning inmates of the sanctions for masturbation, indecent exposure and other
harassment would be effective. The posters were either never put up at all or were quickly taken
down. (Curry Depo. at 163-169.) CCSO either should create posters along the lines
contemplated several years ago or give the reminders by other effective means such as on the
closed circuit televisions in the jail (and not just quote the language of the handbook, as Mr.

                                                 27
Curry states is done). Staff must also be trained at the same time to get the message that respect
is expected by both staff and inmates. Addressing the inmate disciplinary process, training staff
and developing a specific plan to address the culture of the facility to achieve the clear goal of
creating an environment of mutual respect will lead to a work place where sexual harassment and
incidents of sexual misconduct by inmates are dramatically reduced and restore the faith of
women employees that they are valued members of the CCSO team.
       F.      Detainees Are Not Properly Dressed
       87.     During the jail tour, detainees were not dressed appropriately in many cases.
Inmates were seen out of their cells partially clothed. Numerous photos taken by the Plaintiffs’
photographer of detainees both inside and outside of their housing unit demonstrate the lack of
adherence to detainee dress standards. See photos #4, #74, #75, #84, #96, #106, #118, #148,
#153, #212.
       88.     I also observed numerous inmates with clothing two or three sizes bigger than the
detainee’s normal clothing size. It was not atypical to see an inmate, who appeared to need a
clothing size of small, wearing a two-piece inmate uniform with a size marking on the front of
2XL or 3XL. Staff had two ideas on the tour to explain this inmate clothing problem, 1.
Detainees request clothing sizes two or three times bigger than their normal size and 2. The
facility runs out of clothing and issues whatever is available to detainees. In any case the result
is that pants are falling down on inmates even when they struggle to wear their clothing
appropriately. I personally observed inmates struggling to keep their pants in place. Detainee
clothing standards are an important aspect of the culture of a facility. Detainees wearing
appropriate clothing in the appropriate size helps establish a culture of respect for self and for
others. In the Cook County Jail, it appears that staff members do not attempt to hold detainees
accountable to clothing standards (Declaration of Hester Washington-Farr) and inmates with
their pants hanging below their butts were not uncommon in most areas of the facility we visited.
       89.     The 2018 staffing report for Division 9 corroborates the suggestion that the
facility runs out of clothing. The report lists under accomplishments: “Setting up and
maintaining compliance of inmates required to be in green ‘313’ uniforms” and under
‘Recommendations” is a request to: “Maintain its own laundry services for the 313 jumpsuits.
The building requires regular green jumpsuits exchanges but have not been receiving it on a



                                                 28
weekly basis as needed.” This statement indicates a need to improve the distribution and access
to the green jumpsuits to remain in compliance with the policy of the Cook County DOC.
        90.     During the tour, we also observed inmates in green jumpsuits that were not
fastened as intended. As an example, an inmate in Division 9 was wearing a green jumpsuit all
the way down to his crotch without staff intervening to address the situation. In the SMU, an
inmate in a green jumpsuit was escorted to the medical room with his green jumpsuit down past
his crotch. The current green jumpsuits are clearly inadequate. It is my understanding that the
Facility is working to identify a jump suit that does not allow the inmate the freedom to so
readily open the front of his jumpsuit. Identifying an appropriate jump suit should be a priority
for the CCSO. There is no question that the current green jump suits are inadequate.
(Declaration of Anntionettea Montgomery and Diane Winter.) The question is why hasn’t
something been done before now to address this situation.
        91.     In the mental health program tier, Tier 2231, we did find inmates appropriately
dressed. It may be that the mental health program has established standards for inmate behavior.
The CCSO should look at what is working in this unit and determine if the program can be
duplicated in other parts of the jail.
        92.     All correctional agencies I am familiar with have inmate clothing standards and
hold inmates/detainees accountable to those standards. Cook County DOC also has a clothing
policy for detainees. While there are many ways to ensure that inmates wear clothing in
accordance with DOC policy, two steps are obvious and necessary. First, the facility must
purchase and maintain appropriate clothes. CCSO has been aware of a serious problem with
inmate masturbation since at least 2014. It began exploring purchase of the types of jumpsuits
and other clothes used by other correctional systems in 2015. As discussed in the next
paragraph, other institutions had years of experience with exposure control jumpsuits. I am
confident that California officials would have imparted that these jumpsuits were effective in
reducing the rates of masturbation and indecent exposure. But instead of following what other
institutions had done, CCSO attempted to design its own retrofitted uniforms and began issuing
them in 2016, but not surprisingly, these were ineffective. It did not move forward with
acquisitions until 2018 – after this lawsuit was filed – and even then it has acquired only a small
number of prototypes. (Curry Depo. 185-210.) Second, inmates should not be issued clothing
that is more than one size up from their normal size. Inmates should not be released from their

                                                29
cell if not dressed appropriately and progressive discipline should be utilized to gain adherence
to inmate clothing attire policies.
       93.     In my opinion, CCSO has acted unreasonably in its efforts to clothe inmates who
masturbate or engage in indecent exposure in jumpsuits that would be effective in restricting
those activities. Indeed, its efforts have amounted to four years of wheel-spinning. It should
have acted far more quickly, and it should have seriously investigated the experiences of other
correctional systems and either adopted the most effective solution or made minor adjustments in
the jumpsuits rather than to engage in a failed attempt to design its own clothes. While I do not
know exactly when the California system purchased and began issuing exposure control
jumpsuits, the regulations including the jumpsuit became effective in 2007 so acquisition and
distribution must have been no later than then. Other correctional institutions have followed.
But CCSO acted as if masturbation and indecent exposure toward female employees was a novel
problem. On November 13, 2017, shortly after this lawsuit was filed, Debbie Boecker, who
identified herself as CCSO’s Director of Compliance, posted on a blog maintained by the
National Institute of Corrections the following:
       We are looking for information on how other agencies are addressing issues with
       male inmates exposing their genitals and/or masturbating in front of female
       correctional staff: 1) Is this an ongoing issue in your facility? 2. Are inmates only
       targeting correctional officers, or are they also exhibiting this behavior in front of
       attorneys, volunteers, etc? [3.] What has your department implemented in an
       effort to stop or minimized this behavior? [4)] what has been effective? What has
       been ineffective? Any information would be greatly appreciated.
(CCSO_Howard_0269682-84 contains California’s response to Boecker’s email.) This type of
outreach should have been made in 2014 or, at the latest 2015, and CCSO should have purchased
and started using state-of-the-art jumpsuits promptly thereafter rather than still being engaged in
the acquisition of prototypes years later.
       G.      Facility Design Flaws and the Lack of an Adequate Alarm System Put
               Women Employees Unnecessarily At Risk.
       94.     During the tour, we were shown many offices where attorneys, medical, or other
professional staff meet with inmates. Many of these offices did not have a means for non-
uniform staff to call for assistance should they require help or need to alert custody staff that the

                                                   30
inmate is misbehaving. Attorney visitation rooms do not have panic buttons or any other means
to alert staff to a problem. A 12/8/16 email to Cara Smith from Brad Curry described an incident
of an Assistant Public Defender being trapped in an interview room for 3-5 minutes with a
masturbating inmate, (Bates No. 0260994). The configuration of the office areas also made it
difficult or impossible for uniform staff to provide constant and direct supervision. This is not
unusual in a medical setting or even in offices set aside for attorney visits or counseling or other
services provided to inmates, but the lack of a panic button or similar warning system was. The
result is that non-uniform staff are dependent on uniform staff to utilize their radios to sound an
alarm or intervene in a situation where the inmate is misbehaving to include masturbation or
exposing himself. It is true that uniform staff can utilize their radio to sound an alarm if they
observe an incident but how effective is a radio if uniform staff do not observe the incident or
when an inmate sexually attacks the staff member?
       95.     The dependence of non-uniform staff on uniform staff to react to incidents of
sexual behavior puts non-uniform staff at significant risk. Uniform staff are not always available
or do not always carry out their duties as they should. (Declaration of Patricia Dianne Green;
Declaration of Gabriela Henderson; Burroughs Depo. at 71-72, 101.) A December 2, 2016 email
between Nneka Jones Tapia and Printiss Joes describes an incident where a detainee had cut his
green jumpsuit and was masturbating in front of a nurse. The officer had allowed the inmate out
of his cell with an altered green jump suit, left the nurse in the vestibule by herself with the tier
door open. Inmates were entering and exiting the hallway with no one monitoring the situation.
The nurse was forced to risk her own safety to go to the tier to get the officer. (Bates No.
0260916).
       96.     The experience of Officer Rita McCoy provides another example of the need for
an adequate alarm system. She was blocked in an office by an inmate who pulled out his penis
and started masturbating. Officer McCoy tried to push him out of the door. Detainees on the tier
could see what was happening and started yelling for her partner who was eventually able to
come in and assist her in subduing the detainee. The officer’s inability to sound an alarm and
summon help placed her in danger of serious harm. (Declaration of Rita McCoy.) Non-uniform
staff members are even more vulnerable without the ability to sound an alarm or possess a radio.
(Declarations of Shonnita Lanier (Nurse), Gabriela Henderson (Correctional Rehabilitation
Worker.)) During the tour, one of the Plaintiffs, Ms. Burroughs, identified a waiting area in

                                                  31
medical where inmates would stand on the benches, face the windows where women medical
staff were working and expose themselves and masturbate. According to our plaintiff ,this
behavior would go on for quite some time before custody staff were available to address the
situation. The humiliation to which CCSO exposes non-uniform staff of having to hope that
uniform staff will notice when inmates expose themselves and masturbate in their presence is
unacceptable and not normal in any correctional facility with which I am familiar. (Burroughs
Depo. 106-08.)
       97.     In a well-run facility that took sexual harassment seriously, the alarm system
would be used by officers and civilian staff to call for assistance to deal with inmates who
masturbated and refused verbal orders to stop, and to remove inmates who exposed themselves.
At a minimum, all officers must have an alarm in addition to a radio and every employee needs
an alarm. At a minimum, offices utilized by non-uniform or civilian staff must be equipped with
a panic button or an alarm of some type. The jail has an emergency response team, but according
to the plaintiffs, does not use it for this purpose. Additionally, I have seen no evidence of an
emergency response plan with adequate protocol for dealing with inmates engaged in sexual
criminal behavior such as masturbation at female employees and indecent exposure.
       98.     Until the preliminary injunction was entered, the Jail also had not implemented
best practices, such as those long implemented in California, to take immediate security
precautions when a report of sexual misconduct is made and before adjudication of whether the
conduct constitute a violation. Appropriate precautions include placing a placard outside the
inmate’s cell or a window covering over the cell, use of the exposure control jumpsuit
immediately, and temporary restrictions from common areas. (California Department of
Corrections Departmental Operation Manual Chapter 5, Article 25, Inmate Indecent Exposure
and Sexual Disorderly Conduct Management Page 423-425).
       99.     On our tour in late 2018, we visited numerous locations where showers and toilets
were open, lacking appropriate modesty panels or shields. These areas were in full view or
partial view of all staff to include women employees. In other areas inmates had placed sheets
up as shower curtains fully blocking the activity of the inmate. This is a safety issue. Modesty
panels need to be appropriately designed to facilitate viewing of the inmate from the neck up and
from the knees down to allow custody staff to determine there is no unlawful behavior or
dangerous activities occurring in the shower or toilet area while still allowing for the privacy of

                                                 32
the inmate and not requiring women employees to view inmates without clothing. See photos
#68, # 69, #70, #83, # 84, #87, #121, #125, #146, #177, #178, #187, #208, #214, #215, #216,
#217. The open shower and toilet areas facilitate inmates sexually harassing women employees
by masturbating or exposing themselves. (Declarations of Christina Muhammad and Darlene
McCord.) These areas are out of the view of video surveillance.
       100.    While CCSO should have installed modesty panels or similar features to reduce
the opportunity for inmates to masturbate at or expose themselves to women employees, it also
should have done so to comply with the Prison Rape Elimination Act. Since PREA was signed
into law in 2003, prisons and jails have been preparing for and completing PREA audits. CCSO
has stated on numerous occasions that the jail is PREA-compliant but it has not undergone a
PREA audit. PREA requires facilities to implement policies and procedures that enable inmates
to shower, perform bodily functions, and change clothing without nonmedical staff of the
opposite gender viewing their breasts, buttocks, or genitalia, except in exigent circumstances or
when such viewing is incidental to routine cell checks. If CCSO had addressed this issue
following the enactment of PREA, the women employees would not have been subjected to the
inappropriate sexual behavior of inmates while in the shower or toilet area.
       101.    CCSO considered glazing or tinting cell windows as early as 2014 to make them
effectively one-way (employees could look in, but detainees could not see out) and thereby
eliminate or drastically reduce the practice of inmates exposing themselves in front of windows
to correctional officers and civilian employees on the other side of such windows. However, the
glazier was a county rather than CCSO employee and CCSO did not have control over how
quickly the work was performed. (Curry Depo. at 231-36.) CCSO and the County have
succeeded in glazing and/or tinting windows in Division 9, and it has significantly reduced
masturbation and indecent exposure in that Division. (Curry Depo. at 239-40.) In my opinion,
CCSO and the county should have done what was necessary to make one-way the windows in
some cells in each division. Not every cell would need to be fixed. Detainees who engaged in
masturbation and indecent exposure could be placed into the treated cells. Indeed, this may have
served as a deterrent to detainees engaging in this type of behavior in addition to inhibiting future
violations by detainees who did.
       102.    Food ports also known as cuff ports (or chuckholes by CCSO) have often been
utilized by inmates since as early as 2015 to stick their penis out for women staff to see, or

                                                 33
utilized to masturbate and ejaculate at women staff on the tier. (Declarations of Christina
Muhammad, Sybil Keys, Darlene McCord, and Gabriela Henderson; Burroughs Depo. at 112-13,
164, 243; Crawford-Alexander Depo. at 148-49; Robinson Depo. at 87-88.) During our tour,
most food ports were left open. I was told, during the tour, that there was a project underway to
repair the food ports so that they can remain locked in Division 9. Mr. Curry indicated in his
deposition that the project may have been completed in Division 9, but did not know for sure.
(Curry Depo. at 237-39.) Until this project or a similar fix is made, open chuckholes will
continue to expose women employees to inmates’ masturbation and ejaculation. Even if it has
been completed, it took an unreasonable length of time to address that issue in that division and
the issue has not been addressed in other divisions.
VI.    CONCLUSION
       103.     The practices of the Cook County Jail have been inconsistent for the past five
years or longer with prevailing correctional practices and often with its own written policies.
Because of these inadequate practices, women employees are exposed to pervasive sexual
harassment throughout the Jail at levels far beyond any other correctional institution with which I
am familiar. The Jail does not adequately deter or curtail that harassment. Although certain
practices have improved since the court entered a preliminary injunction at the end of November
2017, the policies and practices remain inadequate in many respects and the sexual harassment
continues to this date. The Court, however, could order facility-wide injunctive relief measures
that would be effective in deterring and curtailing inmate sexual harassment.




Date: February 1, 2019                                 __________________________________
                                                       Jeanne S. Woodford




                                                34
Jeanne S. Woodford Report
    February 1, 2019

       Appendix A
                             Jeanne S. Woodford
                              Post Office Box 732
                              Benicia, CA 94510
                            Home: (707) 746-1712
                             Cell: (707) 853-0928
                     E-mail: jeannewoodford@comcast.net

CAREER EXPERIENCE:
5/06 to PRESENT   Correctional Consultant and Educator
                  Involved in volunteer and contract work to improve the criminal
                  justice system. Guest Speaker at UC Berkeley Law School,
                  Stanford Law School, Stanford School of Public Policy, Santa
                  Clara School of Law and various community groups. Op-Ed
                  pieces published in major newspapers, testified in front of US
                  Congress and the California Legislature. Taught criminal justice
                  classes at Sonoma State University, University of California,
                  Hastings School of Law and Stanford University. Consulted on a
                  federally funded Women’s Reentry grant for the City and County
                  of San Francisco. Served as an expert in Death Penalty cases and
                  other Criminal cases. Retained or appointed as an expert in civil
                  cases involving jails and prisons offering expert opinions, reports
                  and testimony on a variety of issues including: Mental Health
                  Treatment, The Americans with Disability Act, Prison
                  Overcrowding, LGBTI Confinement Policy and Practices to
                  include compliance with PREA, Religious Rights, and
                  Classification and Security of Jails and Prisons. Toured prisons,
                  jails and juvenile facilities in California, New York and Arizona to
                  provide an expert opinion regarding correctional practices,
                  compliance with court orders and investigated civil rights
                  complaints for the Department of Homeland Security.

11/10 to 3/15     Senior Fellow, Chief Justice Earl Warren Institute, University
                  of California Berkeley School of Law
                  Serve as the criminal justice expert on a variety of criminal justice
                  projects. Provided leadership and assistance to student interns
                  engaged in criminal justice policy development.

4/11 to 5/13      Executive Director, Death Penalty Focus
                  Provide leadership and management of Death Penalty Focus, a
                  non-profit dedicated to the mission of ending the death penalty.
                  Co-lead Proposition 34, a California ballot initiative to end the
                  death penalty in California. Duties included major fund raising,
                  (over seven million dollars), public speaking and development of
                  education and campaign material.
11/06 to 05/08   Chief Adult Probation Officer, San Francisco Adult Probation
                 Department
                 Management and leadership of the San Francisco Adult Probation
                 Department: Lead staff through a strategic planning process to
                 establish goals, values and a clear mission for the San Francisco
                 Adult Probation Department. Assisted staff with implementation of
                 evidence based practices and began caseload management focused
                 on successfully completing probation. Worked with the Mayor,
                 the Courts, the District Attorney, the Public Defender, the Sheriff
                 and Community Groups to improve communication and the
                 effectiveness of the Probation Department. Budget: $11 million

07/05 to 07/06   Appointed by Governor Arnold Schwarzenegger:
                 Undersecretary of the California Department of Corrections
                 and Rehabilitation (CDCR)
                 Responsibilities included leading major policy; program and
                 organization change; representing the Administration before the
                 Legislature, Department of Finance, and other state, federal, and
                 local government, and constituent groups. Provide administrative
                 direction to all CDCR staff. Chaired the Corrections Standard
                 Authority and the Prison Industries Board. Implemented COMP
                 STAT to facilitate data driven decision making to achieve
                 accountability, effective policy, improved utilization of resources
                 and sound fiscal decisions. Worked with Court Monitors in
                 several cases involving mental healthcare (Coleman), health care
                 (Plata), disabilities (Armstrong), and developmental disabilities
                 (Clark). Budget: $8 billion

02/04 to 07/05   Appointed by Governor Arnold Schwarzenegger: Director of
                 Department of Corrections

                 Responsible for the administration of 32 State prisons, 38
                 conservation camps, more than 185 parole units, and contracts with
                 50 public or private community-based facilities or centers. In this
                 capacity, Served as Chair, Prison Industry Board. Worked with
                 the Administration to successfully add rehabilitation to the mission
                 of the CDC resulting in the name change to California Department
                 of Corrections and Rehabilitation, (CDCR). Worked with
                 Administration, Legislature and Department of Finance to obtain
                 funding and other resources to address conditions of confinement
                 for inmates to include overcrowding, health care and mental health
                 care. Implemented the gender responsive commission to create
                 policies and appropriate programs for women incarcerated in the
                 CDC. Budget: $6 billion
02/99 to 02/04   Warden, San Quentin State Prison
                 Responsible for the leadership and management of San Quentin
                 State Prison. San Quentin has three primary missions: Reception
                 Center, condemned housing, and a level II general population.
                 Developed and implemented programs for prisoners including The
                 Success Dorm; the first reentry program in a California prison.
                 Worked with court monitors and headquarters staff toward
                 compliance with court orders in several court cases involving
                 mental health care, health care, disabilities and developmental
                 disabilities. Chaired Institutional Classification Committees, Co-
                 chaired several committees with the Health Care Manager in our
                 efforts to achieve compliance with court mandates. Committees
                 included suicide prevention and review, use of force, emergency
                 medical response, medication compliance, mental health program
                 compliance and medical and mental health hiring as well as other
                 short and long-term committees deemed necessary to achieve our
                 goals. Budget: $110 million

08/97 to 02/99   Chief Deputy Warden, San Quentin State Prison
                 Directly responsible for the day-to-day operation of San Quentin
                 State Prison: 1,500 staff and a prisoner population of 5,800.
                 Conducted internal audits and supervised staff in efforts to comply
                 with court orders in several court cases involving mental health
                 care, health care, disabilities and developmental disabilities.
                 Budget: $110 million

04/96 to 8/97    Associate Warden, San Quentin State Prison
                 Directly responsible for managing San Quentin’s Central Services
                 Division. Primary responsibility for perimeter security, yards,
                 gates, wall posts, dining hall, Receiving and Release, emergency
                 response, custody post orders, watch commanders, visiting and
                 mail programs. Additional responsibilities included the position of
                 San Quentin’s Equal Employment Opportunity (EEO)
                 Coordinator. Managed a custody personnel budget of $56 million

06/78 to 4/96    Served in a variety of positions within the California Department
                 of Corrections, (CDC) to include: Correctional Officer,
                 Correctional Counselor, Program Administrator and Captain. I was
                 also the Litigation Coordinator for three years at San Quentin State
                 Prison responsible for working with court monitors in several
                 conditions of confinement cases. I worked in the Court
                 Compliance Unit in headquarters for one year, which provided me
                 with extensive experience with court compliance, auditing,
                 monitoring and preparing issue papers and budget request to obtain
                 funding to comply with court mandates.
EDUCATION:           Bachelor of Arts Degree
                     Sonoma State University

APPOINTMENTS:
             •   Health Right 360 Board of Directors
             •   Prison Industries Authority Board Member (appointed by California
                 Senate Rules Committee)
             •   Northern California Innocence Project Advisory Board
Past Appointments:
             •   Governors Leadership Institute
             •   John Jay College of Criminal Justice Advisory Committee
             •   Governors Technology Services Board for the Department of
                 technology Services
             •   Council on Mentally Ill Offenders (Chair)
             •   Correctional Standards Authority (Chair)
             •   Friends Outside Sacramento Chapter (Honorary Chair)

References provided upon request.
                     CURRICULUM VITAE OF JEANNE S WOODFORD
       DATE                                                  TITLE

March 19, 2004        California Judicial Council in Monterey – Speaker: The State of Criminal Justice in
                      California
April 21, 2004        Senate Budget Sub 2 Committee Hearing – Testify regarding the need for a new death
                      row in California.
April 22, 2004        Briefing Director’s Introduction Remarks Little Hoover Commission regarding the State
                      of Corrections in California and the need for reform
May 4, 2004           Opening Statement (Senator Romero) Hearing on the state of corrections
May 5, 2004           Assembly Oversight Hearing- Testimony regarding the need to repair the structural
                      deficiency in the CDC’s budget
May 21, 2004          Medal of Valor-California State Capitol-Speaker
June 1, 2004          Joint Hearing Assembly Committee on Health – Testimony regarding health care in the
                      CDC
June 8, 2004          Friends Outside Annual Dinner-Keynote Speaker: The Need for Rehabilitation
June 23, 2004         Confirmation Hearing Opening Remarks Senate Rules Committee
June 28, 2004         Statewide Training of Chief Probation Officers – Keynote Speaker: The Need for
                      Reform
August 16, 2004       Mule Creek State Prison Media Event with the Governor – Speaker: The Need for
                      Rehabilitation
August 23, 2004       NOVA Conference Speaker: Reforming the CDC.
September 13, 2004    5th Annual Centerforce Inside/Out Summit – Keynote Speaker: The State of Criminal
                      Justice in California
September 15, 2004    League of Women Voters-Speaker: The Need for Sentencing Reform in California
September 17, 2004    Odyssey-Speaker: The need for Sentencing Reform in California
September 29, 2004    Legislative Hearing “The Inmate Health Care Challenge: Fixing a Broken System in
                      Light of the Deukmejian Report” (Senate Select Committee on Government Oversight
                      and Senate Select Committee on the California Correctional System) – Speaker
October 9, 2004       California Judges Association Conference in Monterey-Panel w/Senator Jackie Speier.
December 8, 2004      Sonoma State University: Perspective on the Future - Speaker
January 2005          Article: Managing Death Row – co-author. Published in Managing Special Populations
                      in Jails & Prisons text
February 8, 2005      Senate Select Committee on the California Correctional System (Hearing on Racial
                      Segregation in Prisons) – Speaker
February 23, 2005     Sonoma County Peace Officer of the Year Banquet-Keynote Speaker
March 10, 2005        Harvard University, John F. Kennedy School of Government Forum-Panel on
                      Corrections – Panel Member
March 16, 2005        Forensic Mental Health Conference Speaker: The Need for Improved Mental Health
                      Care in the CDC
April 21, 2005        Citizen’s Advisory Committee Conference, Opening Remarks: The Need for Reform
April 23, 2005        California Correctional Supervisor’s Organization Keynote Speaker: The Need for
                      Reform
April 24, 2005        Hospitals & Institutions Conference Speech: Health Care in CDCR
May 12, 2005          Alcoholic’s Anonymous Volunteers in Parole Keynote Speaker: The Importance of
                      Volunteers in Prisons and in Our Community.
May 25, 2005          Rehabilitation Conference Speaker: The Need for Drug Treatment
June 6, 2005          National Institute of Corrections Faith-Based Conference. Washington D.C. – Speaker:
                      The Importance of Religious Volunteers in our Prisons
                                                   1
                     CURRICULUM VITAE OF JEANNE S WOODFORD
June 14, 2005         Friends Outside Annual Dinner Speaker: The Importance of Programs for Inmates and
                      Their Families
June 24, 2005         Basic Correctional Officer Academy Graduation – Speaker: Professionalism and Ethics
July 20, 2005         California Youth Authority Medal of Valor – Speaker
July 27, 2005         Channel City Club Keynote Speaker: Correcting Corrections
October 17, 2005      Educators Keynote Speaker-Lake Tahoe. The Importance of Education
October 20, 2005      Employers Forum “San Diego County’s Undiscovered Labor Resource” (Community
                      Reentry Project) Keynote Speaker
October 21, 2005      Basic Correctional Officer Academy Graduation – Speaker: Professionalism and Ethics
January 25, 2006      Little Hoover Commission (Sacramento) Opening Remarks: The Need for Sentencing
                      Reform and Rehabilitation
February 1, 2006      Fire Chiefs Return to Work Coordinators Conference – Opening Remarks
February 2, 2006      Senate Hearing “Have California’s Prisons Been Rehabilitated” – Speaker
May 19, 2006          Medal of Valor Speaker-California State Capitol
May 23, 2006          Coalition of Alcohol and Drug Associations Public Policy Conference – Morning
                      Speaker: The Importance of Drug Treatment
May 27, 2006          Sonoma State Commencement Exercises Speaker
June 8, 2006          American Institute of Architects National Convention and Design Exposition – Speaker:
                      The Need to Build Prisons for Programming and Safety
August 2006           Los Angeles Times OP Ed: “Why I quit the Prison System”
November 27, 2006     Speaker at USC Annenberg Institute for Justice and Journalism Topic: Sentencing
                      Reform
February 4, 2007      Article: The Future of Prison Design featured in the American Institute of Architect’s
                      magazine
May 18, 2007          Sonoma Learning – Sonoma State University
                      Speaker: Future of Corrections
July 14, 2007         Judicial Council of California Symposium – Speaker: The Need for Sentencing Reform
July 17, 2007         Sonoma State – Speaker: Criminal Justice Time for Reform
September 6, 2007     Northern California Service League – 12th Annual Reentry Conference – Speaker
September 11, 2007    Hastings Law School, San Francisco – Speaker: The Need for Sentencing Reform
October 23, 2007      Eighth Annual Inside/Out Summit – Critical Juncture – Innovative Solutions for
                      Addressing the Impacts of Youth & Adult Incarceration in our communities – Speaker
November 2007         Association of Women Executives in Corrections – Speaker: My Career in CDCR
November 28, 2007     White House Faith & Community Initiatives National Summit on Prisoner Re-entry –
                      Speaker: The Importance of Re-entry Programs

January 23, 2008      USC Annenberg Institute for Justice and Journalism – Speaker: Sentencing Reform
March 4, 2008         Center for Collaborative Solutions (CCS)
                      Annual Labor Management Conference – Presenter/Speaker: The Importance of
                      Working with Unions
March 14, 2008        UC Berkeley – Violence Conference – Speaker: Prison Overcrowding Must be
                      Addressed
March 15, 2008        USF – Symposium – Solutions for California Prisons – Speaker: Why Criminal Justice
                      Reform is Important for Public Safety
March 31, 2008        John Jay College of Criminal Justice – Speaker: The Importance of Prison Education
                      and Vocational Programs
April 22, 2008        Testified before the US Subcommittee on Crime, Terrorism, and Homeland Security in
                      support of revising the Prison Litigation Reform Act

                                                    2
                     CURRICULUM VITAE OF JEANNE S WOODFORD
May and June 2008     Review, audit and report of the San Mateo Youth Services Center following an escape
                      of a youth facing an adult trial as an adult.
September 24, 2008    Testified before the California Legislative Subcommittee in support of Proposition 5
October 2008          Signed rebuttal to argument in favor of Proposition 9 for the California General Election
                      official voter information guide
October 7, 2008       Centerforce Summit Forum panel participant. The Need for Expanding Rehabilitation
October 10, 2008      Berkeley Law Center Conference panel: The Need for Sentencing Reform
November 6, 2008      American Institute of Architects speaker regarding design influence on corrections
November 8, 2008      Panel participant with American Institute of Art and Design discussing the influence of
                      Architectural design on criminal justice reform
January 2009          Appointing to the Prison Industries Authority (PIA) Board by Senate Rules
February 3, 2009      Testified as an expert for the Plaintiffs before the Federal Three Judge Panel regarding
                      the impact of overcrowding on health care and mental health treatment. Case: Ralph
                      Coleman, et al Plaintiffs, v. Edmund G. Brown JR., et al, Defendants No.2:90-cv-0520
                      LKK DAD (PC) Three Judge Court No.C01-1351 TEH
February 27, 2009     Speaker Berkeley Criminal Justice Forum: The Need for Criminal Justice Reform
March 9, 2009         Speaker Sonoma State University Criminal Justice Forum
March 19, 2009        Speaker Hastings School of Law, Defining the Problem-The State of Criminal Justice in
                      Ca.
April 2009            Entered into 5-month contract with Drug Policy Alliance to develop criminal justice
                      policy strategy for Ca.
May 2009 through      Volunteered consulting services at the request of Legislators working on Ca.
August 2009           Correctional budget issues
May 2009              Editorial in San Diego Tribune regarding corrections and accountability
June 30, 2009         Guest speaker The Fellowship Forum, a group of Stanford graduates and Hewitt
                      Packard executives: The State of Criminal Justice in California
August 12, 2009       Interviewed for Time Magazine regarding corrections in Calif. (On-line edition)
August 13, 2009       Interviewed for NPR- All Things Considered, regarding correctional issues in Ca.
September and         Taught a series of classes at Sonoma State University entitled Overview of Corrections
October 2009
September 2009        Jail needs study Cities of Kirkland and Bellevue, Washington.
October 1, 2009       Guest Speaker Saint Mary’s College: Criminal Justice in California
October 2, 2009       Guest Speaker University of California Berkeley: Criminal Justice in California
October 21, 2009      Education Seminar Los Angeles Public Defenders Office “An Overview of California
                      Prisons”
October 27, 2009      Participated in panel discussion regarding Criminal Justice and the State of California
October 2009          Contracted for Needs Study Placer County Jail
February 2010         Contracted to assist implementing the Second Chance Reentry Grant for the City and
                      County of San Francisco
February 2010         ABA Criminal Justice Standards on Treatment of Prisoners completed. I was a member
                      of the task force for a portion of the five-year project.
April 12, 2010        Appeared on Pod Cast regarding Correctional Reform for the UC Berkeley Criminal
                      Justice Center
April 13, 2010        Taught six-week course at Sonoma State University regarding the State of Corrections
                      in California
May 11, 2010          Testified before the Ca. Legislature regarding Options for Improving Prison Operations
                      and Outcomes
June 30, 2010         Testified before the Ca. Legislature regarding SB 399, The Fair Sentencing for Youth

                                                     3
                        CURRICULUM VITAE OF JEANNE S WOODFORD
                         Act.

September and            Taught six-week course at Sonoma State University regarding the State of Corrections
October 2010             in California
November 3, 2010         Attend Cal RAPP training and participate in strategic planning to assist SF Adult
                         Probation to implement evidence based practices and procedures.
November 9, 2010         Appointed Senior Fellow Chief Justice Earl Warren Institute Berkeley School of Law
November 15, 2010        Guest speaker for Dr. Barbara Bloom regarding corrections in California; Sonoma State
                         University
November 17, 2010        Panelist at the American Society of Criminologist. The State of Criminal Justice in
                         California
November 18, 2010        Testified before the Little Hoover Commission Topic: Reorganization of the California
                         Department of Corrections
December 2, 2010         Three Strikes Conference Stanford University
January 4, 2010          Speaker Hastings Law School Topic: Corrections in California
January 7, 2011          Presenter SALT Award to the Prison Law Office for Human Rights work.
January 20, 2011         Speaker UC Irvine Topic: Death Penalty and California Criminal Justice
February 8, 2011         Speaker-Stanford for Professor Nation, Public Policy class Corrections in California
February 22, 2011        Speaker-Stanford School of Law, Joan Petersilia class on Criminal Justice
March 31, 2011 thru      Attorney General transition team meeting-Smart on Crime Project Strategies for
May 19, 2011             Improving Criminal Justice in California
April 5, 2011            Speaker-1st Congregation Church of Sonoma Criminal Justice in California
April 6, 2011            Speaker-UC Berkeley Criminal Justice Course Criminal Justice in California
April 18, 2011           Speaker UC Berkeley Litigation in California Prisons
April 26, 2011           Speaker-Mills College, Death Penalty Symposium
April 2011 to present    Expert for Plaintiffs Armstrong v. Brown, United States District Court Northern District
                         of California C-94-2307 CW
                          Primary Issue: Compliance with the American with Disabilities Act, ADA
May 2011 to present      Expert for New York State Office of Children and Family Services regarding violence in
                         NY Juvenile Secure facilities.
May 2, 2011              Speaker-USC 3-Strikes Conference
May 3, 2011              Speaker Oakmont Symposium Topic: The State of Corrections
May 10, 2011             Speaker-SF Public Defender’s Conference on Criminal Justice: The Need for
                         Sentencing Reform
June 7, 2011             Guest Speaker-Bob Edwards KQED: The Death Penalty
June 26, 2011            Guest Speaker-CVS Channel 5: The Death Penalty
June 28, 2011            Guest Speaker National Latino Peace Officers Sonoma County Chapter.
August 1, 2011           Guest Ron Owen Radio Show KGO The Death Penalty and Criminal Justice Reform
August 4, 2011           Guest Pacifica Radio: The Death Penalty
August 8, 2011           Guest KCEO Radio, Kent Peters Show: The Death Penalty and Criminal Justice Reform
August 10, 2011          Speaker Chevron Retirees Luncheon Topic: Criminal Justice in California
August 11, 2011          Speaker Junior Statesmen of America, Sacramento, Ca. The State of Criminal Justice
August 14, 2011          Guest KGO Lara Starr Producer: The Death Penalty
August 17, 2011          Testified before Ca. Legislative Appropriations Committee regarding SB 490 bill to
                         place death penalty on the Ca. ballot
August 30, 2012          Debate Participant vs. District Attorney, Wagstaff. Topic: The Death Penalty
September 13, 2011       Speaker Fountain Grove Men’s Club topic: Criminal Justice in Calif.
September 15, 2011       Speaker Solano Reentry Council Topic: The Importance of Reentry Councils

                                                       4
                     CURRICULUM VITAE OF JEANNE S WOODFORD
September 22, 2011    Guest KGO Peter Collins Show: Criminal Justice and the Death Penalty
September 24, 2011    Guest Speaker PAX Christi Event in LA regarding the Death Penalty
October 13, 2011      Speaker Hastings Law School Professor Blocks class: The Need for Sentencing Reform
October 27, 2011      Participated in Criminal Justice Realignment Panel Hastings Law School.
November 3, 2011      Speaker Mt. Diablo Peace and Justice Conference: The Death Penalty and Public Safety
November 6, 2011      Speaker Ignatius Church San Francisco: The Death Penalty and Public Safety
November 13, 2011     Speaker Grace Episcopal Church Bakersfield, Ca. Topic: The Death Penalty and Public
                      Safety
November 14, 2011     Speaker California State University Bakersfield: The Death Penalty and Public Safety
November 29, 2011     Speaker Rotary Club of San Francisco: The Death Penalty and Public Safety
November 30, 2011     Speaker Berkeley Women’s Club: The Death Penalty and Public Safety
December 6, 2011      Speaker Marin Bar Association Topic: The Death Penalty in California
December 14, 2011     Guest KCBS Jeff Ball Host: Sentencing Reform
January 9, 2012       Guest KQED Cate Cochran CBC Radio Canada: The Death Penalty and Public Safety
January 10, 2012      Speaker Saint Mary’s College Speakers Series on Criminal Justice
January 17, 2012      Speaker Trinity United Methodist Church: The Death Penalty and Public Safety

January 17, 2012      Speaker Sisters of Saint Joseph of Orange: The Death Penalty
January 18, 2012      Speaker Law Offices of the Public Defender Riverside: The Death Penalty and Public
                      Safety
January 18, 2012      Speaker Scripps College Balch Hall: The Need for Sentencing Reform
January 25, 2012      Speaker for the showing of the movie Incendiary, The Metreon San Francisco
January 26, 2012      Speaker San Ramon Valley Democratic Club: The Death Penalty
January 31, 2012      Speaker Women of Westminster Tiburon: The Death Penalty
February 1, 2012      Speaker UC Irvine event held in San Francisco: Sentencing Reform
Fall Semester 2012    Professor UC Hastings School of Law Course: Overview of Criminal Justice
February 6, 2012      UCLA Law School Forum on the death penalty
February 11, 2012     Panel Hastings School of Law Topic: Realigning California’s Criminal Justice System
February 16, 2012     Speaker Los Altos Country Club: The State of Criminal Justice and the Need for
                      Sentencing Reform
February 24, 2012     LMU Restorative Justice Panel
February 26, 2012     Speaker Berkeley Sunday Gathering Topic: Death Penalty
March 1, 2012         Safe Ca Signature Filing Press Conference
March 7, 2012         Speaker Sacramento Jesuit High School: The Death Penalty
March 14, 2012        Speaker: San Francisco Academy of Architecture for Justice: The Need for Sentencing
                      Reform
March 16, 2012        Speaker Caleb Foote Symposium UC Berkeley Topic: Criminal Justice Realignment
April 5, 2012         Guest Canadian Radio the Matt Holmes Show: The Death Penalty and Sentencing
                      Reform
April 12, 2012        Debate Saint Mary’s College Death Penalty LA Deputy DA Stirling
April 16, 2012        Speaker UC Berkeley Professor C Gardner: The Death Penalty and Criminal Justice in
                      California
April 19, 2012        Speaker Santa Clara University School of Law: The Death Penalty
April 24, 2012        Panel Golden Gate University topic: Death Penalty
April 27, 2012        Speaker ACLU Sonoma County Annual Dinner: Criminal Justice in California
May 8, 2012           Speaker: The Arthur Benjamin High School Sacramento: Criminal Justice in California
May 10, 2012          Guest Student Radio Station El Cerrito: The Death Penalty
May 14, 2012          Speaker Heald College Concord: Criminal Justice in California
                                                   5
                     CURRICULUM VITAE OF JEANNE S WOODFORD
May 16, 2012          Guest Bruce Robinson Radio Show Rohnert Park: The Death Penalty
May 17, 2012          Speaker Diocese of San Diego: The Death Penalty
May 20, 2012          Speaker Sunday Gathering Pacific Palisades: The Death Penalty
May 21, 2012          Speaker Young Democrats LA.: The Death Penalty
June 5, 2012          Speaker Ron Owen Show KGO Radio: The Death Penalty
June 7, 2012          Speaker Sheriffs Association Meeting Placer Co.: The Death Penalty and Public Safety
June 17, 2012         Unitarian Universalist Breakfast Forum San Francisco Speaker: The Death Penalty and
                      Public Safety
June 27, 2012         LA Press Victims Press Conference; The Need to End the Death Penalty
July 25, 2012         KTVU Radio Interview: The Death Penalty and Public Safety
May 16, 2012          Guest Bruce Robinson Radio Show Rohnert Park: The Death Penalty
May 17, 2012          Speaker Diocese of San Diego: The Death Penalty
May 20, 2012          Speaker Sunday Gathering Pacific Palisades: The Death Penalty
May 21, 2012          Speaker Young Democrats LA.: The Death Penalty
June 5, 2012          Speaker Ron Owen Show KGO Radio: The Death Penalty
June 7, 2012          Speaker Sheriffs Association Meeting Placer Co.: The Death Penalty and Public Safety
June 17, 2012         Unitarian Universalist Breakfast Forum San Francisco Speaker: The Death Penalty and
                      Public Safety
June 27, 2012         LA Press Victims Press Conference; The Need to End the Death Penalty
July 25, 2012         KTVU Radio Interview: The Death Penalty and Public Safety
July 26, 2012         Speaker Vanguard Court Watch of Yolo County: The Death Penalty
August 13, 2012       Guest KRXA Hal Ginsberg show: The Death Penalty
August 16, 2012       Speaker Democratic Women Club Monterey: The Death Penalty and Criminal Justice
                      Reform
August 17th, 2012     Speaker St. Paul’s Episcopal Church Monterey: The Death Penalty
August 18, 2012       Speaker Old Mission Church Monterey: The Death Penalty
August 19, 2012       Speaker United Methodist Church Atascadero: The Death Penalty
August 30, 2012       Debate Participant Topic: Death Penalty DA Wagstaff
September 7, 2012     Speaker Marin Library Mill Valley: The Death Penalty
September 12, 2012    KQED Forum Radio Guest: The Death Penalty
September 13, 2012    Speaker UC Berkeley, Professor David Onek: Criminal Justice and Sentencing Reform
September 18, 2012    Testified before California Legislature Prop 34
September 20, 2012    Speaker Safe Ca. Event LA: The Death Penalty
September 25, 2012    Speaker USF ST Thomas More Society; The Death Penalty
September 25, 2012    Speaker Christ the King Church Pleasant Hill: The Death Penalty
September 27, 2012    Speaker Stanford University Law School: Sentencing Reform
September 27, 2012    Speaker Stanford Chapter of the NAACP: Sentencing Reform
September 30, 2012    Debate Asian Pacific Islander Political Forum Sacramento Deputy Sacramento DA: The
                      Death Penalty
October 2, 2012       NPR Richard Gonzales: The Death Penalty
October 5, 2012       Speaker California Agriculture Leadership. The Death Penalty
October 7, 2012       Speaker Holy Families Catholic Church LA: The Death Penalty
October 9, 2012       Catholic Press Conference Church of Saint Raphael and Mission San Rafael: the Death
                      Penalty
October 23, 2012      Debate Participant Prop 34 Congregation Sha’ar
October 24, 2012      Speaker Alamo Woman’s Club Walnut Creek: The Death Penalty
October 25, 2012      Guest Democracy Now topic: The Death Penalty
October 25, 2012      San Jose Mercury News on line Debate Death Penalty McGregor Scott
                                                   6
                     CURRICULUM VITAE OF JEANNE S WOODFORD
October 26, 2012      Guest Fox Radio: The Death Penalty
October 29, 2012      Guest KALW Radio: The Death Penalty
November 1, 2012      Guest KCBS Radio: The Death Penalty
November 8, 2012      Capitol Weekly Panel Post-Mortem Conference 2012 Election
November 13, 2012     Guest KQED radio: The Need for Criminal Justice Reform
November 21, 2012     Guest KQED radio host Dick Gordon: The Need for Criminal Justice Reform
November 28, 2012     Faculty: Miller Implementation Training Conference Atlanta, Georgia
December 9, 2012      Recipient of the Chief Justice Earl Warren Civil Liberties Award ACLU of Northern
                      California
January 31, 2013      Speaker UC Berkeley Wine and Crime event. The State of Criminal Justice
February 6, 2013      Panelist in Sonoma State University career day: A Career in Criminal Justice
February 8, 2013      Awarded the June Morrison-Tom Gitchoff Founders Award Western Society of
                      Criminologist
February 21, 2013     Panelist Marquette University School of Law Topic: The Death Penalty
April 22, 2013        Speaker Sonoma State University Topic: Ethical Dilemmas in Criminal Justice
May 16, 2013          Speaker: Death Penalty Focus Awards Dinner Los Angeles, Ca.
July 2013             Expert: Riverside Public Defenders Office Prop 36 case
August 15, 2013       Speaker: League of Women Voters Berkeley, California Topic: Criminal Justice in
                      California The Politics of Improving Public Safety
September 2013        Advisory Board Northern California Innocence Project member
September 14, 2013    Entered into five-year contract with US Department of Homeland Security to investigate
                      civil rights complaints filed by immigration detainees
October 25, 2013      Testified as an expert for Plaintiffs in Coleman, et al., v. Brown, et al., U.S. District
                      Court, Eastern District of California, Case No. CIV S 90-0520 LKK-JFM
October 29, 2013      Retained as an expert for Plaintiffs in Davis, et al. vs. Abercrombie, et al, U.S. District
                      Court for the District of Hawaii, Case No. 11-00144 LEK/BMK, a religious rights case
                      involving Hawaiian inmates housed in Arizona
March 2016            Retained as an expert for Plaintiffs in McKibben, et al. vs. McMahon, et al., U.S. District
                      Court, Central District of California, Case No. EDCV 14-02171 JGB-SP, a case
                      involving conditions of confinement for LGBTI inmates
May 2016              Speaker Santa Cruz County Employers Forum on re-entry and employment for former
                      inmates
October 5, 2016       Testified as a defense expert in People v. Darrel Gurule, Los Angeles Superior Court,
                      Case No. BA369369-01
November 9th, 2016    Speaker Santa Clara Law School Topic: The Death Penalty.
November 2016         Retained by Plaintiffs as an expert in Frank O Connell vs. JD Smith, et al., U.S. District
                      Court, Central District of California, Case No. 13-CV-01905 (MWF-PJW), a wrongful
                      conviction case
May 2017              Retained as an expert by Plaintiff in Ramos, et al. vs. Swatzell, et al., U.S. District Court,
                      Central District of California, Case No. 12-cv-01089 (BRO)(SP), a prison sex
                      misconduct case
May 2017              Retained confidentially as a defense expert by the Tulare County Public Defender’s
                      Office in a death penalty case
May 2017              Appointed confidentially as a defense expert by the Los Angeles Public Defender’s
                      Office in a criminal case
June 2017             Retained confidentially as a defense expert by the Tulare County Public Defender’s
                      Office in a death penalty case
June 2017             Retained as an expert by the United States Department of Justice regarding the housing

                                                      7
                   CURRICULUM VITAE OF JEANNE S WOODFORD
                    of LGBTI inmates.
July 2017           Speaker Commonwealth Club of San Francisco Topic: Private Prisons
November 2017       Retained as an expert in Sparks v. United States of America. In the United States
                    District Court for The Western District of Texas Waco Division, W-11-CV-123, W-16-
                    CV-435, (W-99-CR-070-3)
December 2017       Appointed as an expert People v Luis Bracamontes, Superior Court of California,
                    Sacramento County, Case No. 14F07390
January 2018         Retained as an expert by the ACLUF, Roger Baldwin Foundation of ACLUF and
                    Kirkland And Ellis, LLP to advise on transgender incarceration policies
February 1, 2018    Retained as an expert by the Hawaiian Legal Corporation, in the matter of Vinhaca v.
                    Department of Public Safety, In the Circuit Court of the First Circuit State of Hawaii,
                    Civil No. 16-1-1063-6
February 7, 2018    Provided expert testimony in Sparks v. United States of America. In the United States
                    District Court for the Western District of Texas Waco Division, W-11-CV-123, W-16-
                    CV-435, (kW-99-CR-070-3)

March 2018          Chapter Titled: Rethinking Classification, Programming, and Housing for Death Row
                    Inmates published in Living on Death Row, The Psychology of Waiting to Die,
                    American Psychological Association, Washington DC, 2018
March 2018          Retained as an expert People v. Monteros, Superior Court of California, Alameda
                    County, Miller resentencing case. Docket #H34043
March 20, 2018      Testified as an expert People v Luis Bracamontes, Superior Court of California,
                    Sacramento County, Case No. 14F07390.
April 30, 2018      Retained as an expert Richards v. County of San Bernardino, et al. USDC Case No: 17-
                    cv-0497-SJO
May 10, 2018        Retained as an expert People v Nguyen, Superior Court of California, Solano County,
                    Miller resentencing case. Case No. FCR194738
June 13, 2018       Retained as an expert Howard et al. v. Cook County Sheriff’s Office and County of
                    Cook, No. 17-cv008146 (N.C. Ill.)
January 30, 2019    Testified as an expert In the District Court of the Fourth Judicial District Of The State
                    Of Idaho, In And For The County Of ADA, Aliza Cover v. Idaho Board of
                    Corrections, Idaho Department of Corrections, and Jeffrey R. Ray, Public
                    Information Officer, Case No. CV01-18-03877




                                                   8
Jeanne S. Woodford Report
    February 1, 2019

       Appendix B
                                   APPENDIX B

                    Documents Reviewed in connection with
                 Howard et al. v. Cook County Sheriff’s Office et al.

Plaintiff Deposition Testimony

•   Testimony of Plaintiff Ellenor Altman
•   Testimony of Plaintiff Tavi Burroughs
•   Testimony of Plaintiff Kimberly Crawford-Alexander
•   Testimony of Plaintiff Dominique Freeman
•   Testimony of Plaintiff Denise Hobbs
•   Testimony of Plaintiff Sdahrie Howard
•   Testimony of Plaintiff Esther Jones
•   Testimony of Plaintiff Susana Plasencia
•   Testimony of Plaintiff Balvina Ranney
•   Testimony of Plaintiff Sharon Robinson
•   Testimony of Plaintiff Tawanda Wilson

Plaintiff Declarations

•   Declaration of Monshai Addison
•   Declaration of Latarsha Anderson
•   Declaration of Kimberly Bowen
•   Declaration of Jacqueline Brown
•   Declaration of Jacqueline Brown2
•   Declaration of Patricia Brown-Conley
•   Declaration of Jessica Correa
•   Declaration of Tanisha Cribbs
•   Declaration of Gloria Ellis
•   Declaration of Patricia Dianne Green
•   Declaration of Sheleda Groves
•   Declaration of Gabriela Henderson
•   Declaration of Tanisha Henderson
•   Declaration of Patti Jagielski
•   Declaration of Sybil Keys
•   Declaration of Shonnita Lanier
•   Declaration of Christina Lopez
•   Declaration of Darlene McCord
•   Declaration of Rita McCoy
•   Declaration of Anntionettea Montgomery
•   Declaration of Christina Muhammad
•   Declaration of Donnetta Myart
•   Declaration of Lori Ponce
•   Declaration of Kelly Shields
•   Declaration of Sharon Taylor
•   Declaration of Danielle Thomas
•   Declaration of Alicia Webster
•   Declaration of Ronica Williams
•   Declaration of Diane Winter
•   Declaration of Lisa Yates

Defendant Deposition Testimony

•   Testimony of Matthew Burke, Interim Director of Human Resources (former
    Chief of Staff) as CCSO’s designee under Rule 30(b)(6) on the inmate discipline
    process.
•   Testimony of Brad Curry, Chief Operating Officer of CCSO, as CCSO’s designee
    under Rule 30(b)(6) on policies, procedures, and directives of the Cook County
    Jail and courthouses.
•   Testimony of Amar Patel, Director of CCSO Bureau of Information and
    Technology, as CCSO’s designee under Rule 30(b)(6) on information technology
    topics.
•   Testimony of Steven Wilensky, Director of Inmate Discipline, Cook County Jail,
    as CCSO’s designee under Rule 30(b)(6) on the inmate discipline process.

Cook County Sheriff’s Office Documents and Data

•   Bates No. 0000914-15: CCSO Sheriff’s Order: Inmate Discipline: Disciplinary
    Reports and Hearing Procedures (SOGO 11.14.8.0)
•   Bates No. 0001678: Inmate Disciplinary Report form
•   Bates No. 0064451-53: CCDOC Policy 166: Sexual Misconduct by Detainees
    Directive – November 28, 2017
•   Bates No. 0064470-74: CCDOC Policy 311: Report Preparation
•   Bates No. 0084825: Incident reports data from 7/2015 to 1/2018
•   Bates No. 0145831-32: Analysis of disciplinary data from 1/1/2016 to 10/31/2017
•   Bates No. 0145839-46: Incident data January 1, 2016 through October 31, 2017
•   Bates No. 0146002-07: Cook County Sheriff’s Office of Research: Incident trends
    by month in Division 6: October 1, 2015 through December 31, 2016
•   Bates No. 0146548-52: Cook County Sheriff’s Office of Research: Incident trends
    by month in Division 10: October 1, 2015 through December 31, 2016
•   Bates No. 0251124: Emails between Daniel Moreci and Richard Velasquez dated
    5/31/2015-6/1/2015
•   Bates No. 0257494-506: Emails between Chief Anthony Del Santo, Gregory
    Ernst, and John Vega dated 7/1/2016-7/6/2016 attaching CCHHS Staff Safety
    Incident Reports
•   Bates No. 0260261: Cook County Sheriff’s Bureau of Intelligence and
    Investigations Case Review Unit memo from Frank Arce to Michael Holmes
    dated 10/19/2016
•   Bates No. 0260873-77: Cook County Sheriff’s Office of Research: UOF Increase
    Ideas Memo, dated 11/28/2016
•   Bates No. 0260916: Emails between Executive Director Nneka Jones Tapia,
    Daniel Moreci, and Superintendent Printiss Jones dated 12/2/2016
•   Bates No. 0260994: Emails between Cara Smith, Brad Curry, and Crystal Grey
    dated 12/8/2016
•   Bates No. 0266994-267005: Cook County Sheriff’s Office of Research: Incident
    trends by month in Division 9: June 1, 2016 through August 31, 2017
•   Bates No. 0269682: Emails between Anne Fitzgerald and Debbie Boecker dated
    11/27/2017
•   Bates No. 0270405: CBB Report dated 12/4/2017
•   Bates No. 0270922-25: Emails between Executive Director Nneka Jones Tapia,
    Superintendent Martha Yoksoulian, Larry Gavin, and other CCSO employees
    dated 12/13/2017
•   Bates No. 0272298-309: Division 9 CCDOC Staffing Report, January 2018
•   Bates No. 0275191-200: Cook County Sheriff’s Office of Research: Incident
    trends by month in Division 9: December 1, 2016 through February 28, 2018
•   Bates No. 0277874-75: Quality Control Report monitoring sexual misconduct
    incidents
•   Bates No. 0301689-702: Emails between Jeff Johnsen and Aracelis Gotay dated
    9/17/2017-9/20/2017 re: August incidents for Division 9
•   CCDOC Policy 704: Inmate Discipline Procedure (Exhibit 46)
•   CCSO inmate disciplinary code (Disrespect to Staff, Sexual Harassment)

Other materials
• American Correctional Association (ACA) Standards of Local Detention
  Facilities
• California Department of Corrections and Rehabilitation Department
  Operations Manual, Section 52100: Inmate Indecent Exposure and Sexual
  Disorderly Conduct Management
• California Department of Corrections Departmental Operations Manual,
  Chapter 5, Article 25: Inmate Indecent Exposure and Sexual Disorderly Conduct
  Management, Page 423-425
• CDCR Title 15, Section 3315
• CDCR Section 3334
• COMPSTAT Statistical Report of Avenal State Prison
• COMPSTAT Statistical Report of Calipatria State Prison
• COMPSTAT Statistical Report of Centinela State Prison
• COMPSTAT Statistical Report of Corcoran State Prison
• COMPSTAT Statistical Report of High Desert State Prison
• COMPSTAT Statistical Report of Pelican Bay State Prison
•   Illinois Administrative Code Sections 701.160 (730 ILCS 130/3.1): Disciplinary
    Findings and Penalty Imposition
•   Photos taken at Cook County Jail on 11/29/2018: Photos # 4, 68, 69, 70, 74, 75,
    83, 84, 87, 96, 106, 118, 121, 125, 146, 148, 152, 177, 178, 187, 208, 212, 214,
    215, 216, 217

Online Resources
  • http://www.safetyandjusticechallenge.org/challenge-site/cook-county
     12/27/2018
